Exhibit 10.1
EXECUTION VERSION
$100,000,000 REVOLVING CREDIT FACILITY
CREDIT AGREEMENT
by and among
THE NORTH AMERICAN COAL CORPORATION
and
THE LENDERS PARTY HERETO
and
U.S. BANK NATIONAL ASSOCIATION and REGIONS BANK, as Co-Syndication Agents
and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
Dated as of October 27, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                  Page 1.   CERTAIN DEFINITIONS   1     1.1  
Certain Definitions   1     1.2   Construction   22     1.3   Accounting
Principles   23
 
                2.   REVOLVING CREDIT AND SWING LOAN FACILITIES   23     2.1  
Revolving Credit Commitments   23
 
      2.1.1   Revolving Credit Loans   23
 
      2.1.2   Swing Loan Commitment   24     2.2   Nature of Lenders’
Obligations with Respect to Revolving Credit Loans   24     2.3   Commitment
Fees   24     2.4   [Intentionally Omitted]   24     2.5   Revolving Credit Loan
Requests; Swing Loan Requests   25
 
      2.5.1   Revolving Credit Loan Requests   25
 
      2.5.2   Swing Loan Requests   25     2.6   Making Revolving Credit Loans
and Swing Loans; Presumptions by the Administrative Agent; Repayment of
Revolving Credit Loans; Borrowings to Repay Swing Loans   25
 
      2.6.1   Making Revolving Credit Loans   25
 
      2.6.2   Presumptions by the Administrative Agent   26
 
      2.6.3   Making Swing Loans   26
 
      2.6.4   Repayment of Revolving Credit Loans   26
 
      2.6.5   Borrowings to Repay Swing Loans   26     2.7   Notes   27     2.8
  Use of Proceeds   27     2.9   Letter of Credit Subfacility   27
 
      2.9.1   Issuance of Letters of Credit   27
 
      2.9.2   Letter of Credit Fees   28
 
      2.9.3   Disbursements, Reimbursement   28
 
      2.9.4   Repayment of Participation Advances   29
 
      2.9.5   Documentation   30
 
      2.9.6   Determinations to Honor Drawing Requests   30
 
      2.9.7   Nature of Participation and Reimbursement Obligations   30
 
      2.9.8   Indemnity   32
 
      2.9.9   Liability for Acts and Omissions   32
 
      2.9.10   Issuing Lender Reporting Requirements   33     2.10   Reduction
of Revolving Credit Commitment   34     2.11   Increase in Revolving Credit
Commitments   34
 
      2.11.1   Increasing Lenders and New Lenders   34
 
      2.11.2   Treatment of Outstanding Loans and Letters of Credit   35

i



--------------------------------------------------------------------------------



 



                                  Page 3.   [INTENTIONALLY OMITTED]   35
 
                4.   INTEREST RATES   35     4.1   Interest Rate Options   35
 
      4.1.1   Revolving Credit Interest Rate Options; Swing Line Interest Rate  
36
 
      4.1.2   Rate Quotations   36     4.2   Interest Periods   36
 
      4.2.1   Amount of Borrowing Tranche   36
 
      4.2.2   Renewals   36     4.3   Interest After Default   36
 
      4.3.1   Letter of Credit Fees, Interest Rate   37
 
      4.3.2   Other Obligations   37
 
      4.3.3   Acknowledgment   37     4.4   LIBOR Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available   37
 
      4.4.1   Unascertainable   37
 
      4.4.2   Illegality; Increased Costs; Deposits Not Available   37
 
      4.4.3   Administrative Agent’s and Lender’s Rights   37     4.5  
Selection of Interest Rate Options   38
 
                5.   PAYMENTS   38     5.1   Payments   38     5.2   Pro Rata
Treatment of Lenders   39     5.3   Sharing of Payments by Lenders   39     5.4
  Presumptions by Administrative Agent   40     5.5   Interest Payment Dates  
40     5.6   Voluntary Prepayments   41
 
      5.6.1   Right to Prepay   41
 
      5.6.2   Replacement of a Lender   41     5.7   [Intentionally Omitted]  
42     5.8   Increased Costs   42
 
      5.8.1   Increased Costs Generally   42
 
      5.8.2   Capital Requirements   43
 
      5.8.3   Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans   43
 
      5.8.4   Delay in Requests   43     5.9   Taxes   43
 
      5.9.1   Payments Free of Taxes   43
 
      5.9.2   Payment of Other Taxes by the Borrower   44
 
      5.9.3   Indemnification by the Borrower   44
 
      5.9.4   Evidence of Payments   44
 
      5.9.5   Status of Lenders   44     5.10   Indemnity   45     5.11  
Settlement Date Procedures   46

ii



--------------------------------------------------------------------------------



 



                                  Page 6.   REPRESENTATIONS AND WARRANTIES   46
    6.1   Representations and Warranties   46         6.1.1   Organization and
Qualification; Power and Authority; Compliance With Laws; Title to Properties;
Event of Default   46
 
      6.1.2   Subsidiaries and Owners; Investment Companies   47
 
      6.1.3   Validity and Binding Effect   47
 
      6.1.4   No Conflict; Material Contracts; Consents   47
 
      6.1.5   Litigation   48
 
      6.1.6   Financial Statements   48
 
      6.1.7   Margin Stock   49
 
      6.1.8   Full Disclosure   49
 
      6.1.9   Taxes   49
 
      6.1.10   Patents, Trademarks, Copyrights, Licenses, Etc   49
 
      6.1.11   Employment Matters   49
 
      6.1.12   Insurance   50
 
      6.1.13   ERISA Compliance   50
 
      6.1.14   Environmental Matters   51
 
      6.1.15   Title to Property   52
 
      6.1.16   Solvency   53
 
      6.1.17   Coal Act; Black Lung Act   53
 
      6.1.18   Bonding Capacity   53
 
      6.1.19   Permit Blockage   53     6.2   Updates to Schedules   53
 
                7.   CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT  
53     7.1   First Loans and Letters of Credit   54
 
      7.1.1   Deliveries   54
 
      7.1.2   Payment of Fees   55     7.2   Each Loan or Letter of Credit   55
 
                8.   COVENANTS   55     8.1   Affirmative Covenants   55
 
      8.1.1   Preservation of Existence, Etc   55
 
      8.1.2   Payment of Liabilities, Including Taxes, Etc   55
 
      8.1.3   Maintenance of Insurance   56
 
      8.1.4   Maintenance of Properties and Leases   56
 
      8.1.5   Visitation Rights   56
 
      8.1.6   Keeping of Records and Books of Account   56
 
      8.1.7   Compliance with Laws; Use of Proceeds   56
 
      8.1.8   Anti-Terrorism Laws   57
 
      8.1.9   Maintenance of Material Contracts   57
 
      8.1.10   Maintenance of Licenses, Etc   57
 
      8.1.11   Maintenance of Permits   57     8.2   Negative Covenants   57
 
      8.2.1   Indebtedness   57
 
      8.2.2   Liens, Etc   58

iii



--------------------------------------------------------------------------------



 



                                  Page
 
      8.2.3   Guaranties   59
 
      8.2.4   Loans and Investments   59
 
      8.2.5   Dividends and Related Distributions   61
 
      8.2.6   Liquidations, Mergers, Consolidations, Acquisitions   61
 
      8.2.7   Dispositions of Assets or Subsidiaries   61
 
      8.2.8   Affiliate Transactions   63
 
      8.2.9   Subsidiaries, Partnerships and Joint Ventures   63
 
      8.2.10   Continuation of or Change in Business   63
 
      8.2.11   Fiscal Year   63
 
      8.2.12   Issuance of Stock   64
 
      8.2.13   Changes in Organizational Documents   64
 
      8.2.14   Negative Pledges   64
 
      8.2.15   Amendments to Senior Note Purchase Agreements   64
 
      8.2.16   Maximum Debt/EBITDA Ratio   65
 
      8.2.17   Minimum Interest Coverage Ratio   65     8.3   Reporting
Requirements   65
 
      8.3.1   Quarterly Financial Statements   65
 
      8.3.2   Annual Financial Statements   65
 
      8.3.3   Certificate of the Borrower   65
 
      8.3.4   Notices   65
 
                9.   DEFAULT   66     9.1   Events of Default   66
 
      9.1.1   Payments Under Loan Documents   66
 
      9.1.2   Breach of Warranty   67
 
      9.1.3   Breach of Negative Covenants or Visitation Rights   67
 
      9.1.4   Breach of Other Covenants   67
 
      9.1.5   Defaults in Other Agreements or Indebtedness   67
 
      9.1.6   Final Judgments or Orders   67
 
      9.1.7   Loan Document Unenforceable   67
 
      9.1.8   [Intentionally Omitted]   67
 
      9.1.9   Events Relating to Plans and Benefit Arrangements   67
 
      9.1.10   Change in Control   68
 
      9.1.11   Relief Proceedings   68     9.2   Consequences of Event of
Default   68
 
      9.2.1   Events of Default Other Than Bankruptcy, Insolvency or    
 
          Reorganization Proceedings   68
 
      9.2.2   Bankruptcy, Insolvency or Reorganization Proceedings   68
 
      9.2.3   Set-off   68
 
      9.2.4   Application of Proceeds   69
 
                10.   THE ADMINISTRATIVE AGENT   69     10.1   Appointment and
Authority   69     10.2   Rights as a Lender   70     10.3   Exculpatory
Provisions   70     10.4   Reliance by Administrative Agent   71

iv



--------------------------------------------------------------------------------



 



                                  Page     10.5   Delegation of Duties   71    
10.6   Resignation of Administrative Agent   71     10.7   Non-Reliance on
Administrative Agent and Other Lenders   72     10.8   No Other Duties, etc   72
    10.9   Administrative Agent’s Fee   72     10.10   No Reliance on
Administrative Agent’s Customer Identification Program   73
 
                11.   MISCELLANEOUS   73     11.1   Modifications, Amendments or
Waivers   73
 
      11.1.1   Increase of Commitment   73
 
      11.1.2   Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment   73
 
      11.1.3   Miscellaneous   73     11.2   No Implied Waivers; Cumulative
Remedies   74     11.3   Expenses; Indemnity; Damage Waiver   74
 
      11.3.1   Costs and Expenses   74
 
      11.3.2   Indemnification by the Borrower   74
 
      11.3.3   Reimbursement by Lenders   75
 
      11.3.4   Waiver of Consequential Damages, Etc   75
 
      11.3.5   Payments   75     11.4   Holidays.   75     11.5   Notices;
Effectiveness; Electronic Communication   76
 
      11.5.1   Notices Generally   76
 
      11.5.2   Electronic Communications   76
 
      11.5.3   Change of Address, Etc   77     11.6   Severability   77     11.7
  Duration; Survival   77     11.8   Successors and Assigns   77
 
      11.8.1   Successors and Assigns Generally   77
 
      11.8.2   Assignments by Lenders   77
 
      11.8.3   Register   79
 
      11.8.4   Participations   79
 
      11.8.5   Limitations upon Participant Rights Successors and Assigns
Generally   80
 
      11.8.6   Certain Pledges; Successors and Assigns Generally   80     11.9  
Confidentiality   80
 
      11.9.1   General   80
 
      11.9.2   Sharing Information With Affiliates of the Lenders   80     11.10
  Counterparts; Integration; Effectiveness   81
 
      11.10.1   Counterparts; Integration; Effectiveness   81     11.11   CHOICE
OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER
OF JURY TRIAL   81
 
      11.11.1   Governing Law   81
 
      11.11.2   SUBMISSION TO JURISDICTION   81
 
      11.11.3   WAIVER OF VENUE   82
 
      11.11.4   SERVICE OF PROCESS   82
 
      11.11.5   WAIVER OF JURY TRIAL   82

v



--------------------------------------------------------------------------------



 



                                  Page     11.12   USA Patriot Act Notice   82

vi



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

         
SCHEDULES
       
 
       
SCHEDULE 1.1(A)
  —   PRICING GRID
SCHEDULE 1.1(B)
  —   COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(P)
  —   PERMITTED LIENS
SCHEDULE 1.1(S)
  —   PROJECT MINING SUBSIDIARIES
SCHEDULE 6.1.1
  —   QUALIFICATIONS TO DO BUSINESS
SCHEDULE 6.1.2
  —   SUBSIDIARIES
SCHEDULE 6.1.4
  —   MATERIAL CONTRACTS
SCHEDULE 6.1.14
  —   ENVIRONMENTAL DISCLOSURES
SCHEDULE 7.1.1
  —   OPINION OF COUNSEL
SCHEDULE 8.2.1
  —   PERMITTED INDEBTEDNESS
 
       
EXHIBITS
       
 
       
EXHIBIT 1.1(A)
  —   ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(N)(1)
  —   REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2)
  —   SWING LOAN NOTE
EXHIBIT 2.5.1
  —   LOAN REQUEST
EXHIBIT 2.5.2
  —   SWING LOAN REQUEST
EXHIBIT 2.11
  —   NEW LENDER JOINDER
EXHIBIT 8.3.3
  —   QUARTERLY COMPLIANCE CERTIFICATE

vii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as
of October 27, 2009 and is made by and among The North American Coal
Corporation, a Delaware corporation (the "Borrower”), the LENDERS (as
hereinafter defined), U.S. BANK NATIONAL ASSOCIATION and REGIONS BANK, each as
Co-Syndication Agents and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (hereinafter referred
to in such capacity as the "Administrative Agent”).
     The Borrower has requested the Lenders to provide a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$100,000,000. In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:
1. CERTAIN DEFINITIONS
     1.1 Certain Definitions. In addition to words and terms defined elsewhere
in this Agreement, the following words and terms shall have the following
meanings, respectively, unless the context hereof clearly requires otherwise:
          Administrative Agent shall mean PNC Bank, National Association, and
its successors and assigns.
          Administrative Agent’s Fee shall have the meaning specified in
Section 10.9 [Administrative Agent’s Fee].
          Administrative Agent’s Letter shall have the meaning specified in
Section10.9 [Administrative Agent’s Fee].
          Affiliate as to any Person shall mean any other Person (i) which
directly or indirectly controls, is controlled by, or is under common control
with such Person, (ii) which beneficially owns or holds 10% or more of any class
of the voting interests or other equity interests of such Person, or (iii) 10%
or more of any class of voting interests or other equity interests of which is
beneficially owned or held, directly or indirectly, by such Person.
          Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
          Applicable Letter of Credit Fee Rate shall mean the percentage rate
per annum based on the Debt/EBITDA Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Letter of Credit Fee.”

 



--------------------------------------------------------------------------------



 



          Applicable Margin shall mean, as applicable:
          (A) the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Debt/EBITDA Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Base Rate Spread”, or
          (B) the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Debt/EBITDA
Ratio then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit LIBOR Rate Spread”.
          Approved Fund shall mean any fund that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
          Assignment and Assumption shall mean an assignment and assumption
entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
          Authorized Officer shall mean, with respect to the Borrower, the
Chairman of the Board of Directors, Chief Executive Officer, President, Chief
Financial Officer, Secretary, Assistant Secretary, Vice President, Principal
Accounting Officer, Controller, Treasurer or Assistant Treasurer of the Borrower
or such other individuals, designated by written notice to the Administrative
Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Borrower required hereunder. The Borrower may amend
such list of individuals from time to time by giving written notice of such
amendment to the Administrative Agent.
          Base Rate shall mean, for any day, a fluctuating per annum rate of
interest equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, and
(b) the Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%).
Any change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
          Base Rate Option shall mean the option of the Borrower to have Loans
bear interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].
          Black Lung Act shall mean, collectively, the Black Lung Benefits
Revenue Act of 1977, as amended and the Black Lung Benefits Reform Act of 1977,
as amended.
          Borrower shall mean The North American Coal Corporation, a corporation
organized and existing under the laws of the State of Delaware.
          Borrowing Date shall mean, with respect to any Loan, the date for the
making thereof or the renewal or conversion thereof at or to the same or a
different Interest Rate Option, which shall be a Business Day.

- 2 -



--------------------------------------------------------------------------------



 



          Borrowing Tranche shall mean specified portions of Loans outstanding
as follows: (i) any Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.
          Business Day shall mean any day other than a Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required to be closed
for business in Pittsburgh, Pennsylvania and if the applicable Business Day
relates to any Loan to which the LIBOR Rate Option applies, such day must also
be a day on which dealings are carried on in the London interbank market.
          Change in Control shall mean each and every issue, sale or other
disposition of shares of stock of the Borrower which results in any person (as
such term is used in section 13(d) and section 14(d)(2) of the Exchange Act) or
related persons (other than (i) NACCO or any of its Affiliates or (ii) the
Permitted Holders) constituting a group (as such term is used in Rule 13d-5
under the Exchange Act), becoming the “beneficial owners” (as such term is used
in Rule 13d-3 under the Exchange Act as in effect on the Closing Date), directly
or indirectly, of more than 50% of the total voting power of all classes then
outstanding of the Borrower’s voting stock.
          Change in Law shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
Law, (b) any change in any Law or in the administration, interpretation or
application thereof by any Official Body or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of Law) by any
Official Body.
          Closing Date shall mean the Business Day on which the first Loan shall
be made, which shall be October 27, 2009.
          Coal Act shall mean the Coal Industry Retiree Health Benefits Act of
1992, as amended.
          Code shall mean the Internal Revenue Code of 1986, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.
          Commitment shall mean as to any Lender, its Revolving Credit
Commitment and, in the case of PNC, the aggregate of its Revolving Credit
Commitment and Swing Loan Commitment, and Commitments shall mean the aggregate
of the Revolving Credit Commitments of all of the Lenders and Swing Loan
Commitment of PNC.
          Commitment Fee shall have the meaning specified in Section 2.3
[Commitment Fees].
          Compliance Certificate shall have the meaning specified in
Section 8.3.3 [Certificate of the Borrower].

- 3 -



--------------------------------------------------------------------------------



 



          Consolidated Current Debt shall mean, without duplication, (a) all
liabilities of the Borrower and its Consolidated Subsidiaries for borrowed money
and liabilities for borrowed money secured by any real or personal property of
any kind of the Borrower and its Consolidated Subsidiaries, which are payable
within one year plus (b) the aggregate amount of any Guaranty by the Borrower or
any of its Consolidated Subsidiaries of liabilities of the type described in the
foregoing clause (a) except:
          (i) any liabilities which are renewable or extendable at the option of
the debtor to a date in excess of one year;
          (ii) any liabilities, although payable in one year, which constitute
principal payments on indebtedness expected to mature more than one year from
their creation; and
          (iii) any liabilities to reimburse the issuer of letters of credit or
other surety instruments, which letters of credit or other sureties are not
drawn.
          Consolidated Debt shall mean the total amount of Consolidated Current
Debt and Consolidated Funded Debt of the Borrower and its Consolidated
Subsidiaries outstanding on the date of determination, after eliminating all
offsetting debits and credits between the Borrower and its Consolidated
Subsidiaries and all other items required to be eliminated in the course of
preparation of consolidated financial statements of the Borrower and its
Consolidated Subsidiaries.
          Consolidated EBITDA shall mean, for any period, Consolidated Net
Income for such period plus the sum of (i) to the extent deducted in computing
such Consolidated Net Income and without duplication, (A) income tax expense,
(B) Consolidated Interest Expense, (C) depreciation and amortization expense and
(D) depletion expense, and (E) the product of (1) equity in earnings of
unconsolidated Affiliates multiplied by (2) the tax rate of such unconsolidated
Affiliates divided by (3) (1 minus such tax rate) and (ii) the aggregate amount
of equity advances and capital contributions made to the Borrower or any of its
Consolidated Subsidiaries in cash during such period or within thirty (30) days
following the end of such period and specifically designated for allocation to
such period and not in the period in which made; provided that there shall be
excluded from such calculation, to the extent included in Consolidated Net
Income for such period, (a) non-cash extraordinary items of gain or loss,
(b) non-recurring gains or losses and (c) any items of gain or loss of any
Person (other than a Person in which the Borrower owns all of the outstanding
equity interests) which is accounted for by the Borrower on the equity method of
accounting. For purposes of calculating Consolidated EBITDA for any period, if
during such period the Borrower or any of its Subsidiaries shall have acquired
the equity interest of any Person which becomes a Subsidiary of the Borrower or
acquired all, substantially all or a substantial part of the operating assets of
any Person or disposed of all or substantially all of the equity interest in any
Subsidiary or all or substantially all of the operating assets of any Subsidiary
of the Borrower or a substantial part of the assets of the Borrower,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such acquisition or disposition occurred on the first day
of such period.

- 4 -



--------------------------------------------------------------------------------



 



          As used in this definition of Consolidated EBITDA, a sale, lease or
other disposition of assets shall be deemed to be a “substantial part” of the
assets of the Borrower and its Subsidiaries if the book value of such assets,
when added to the book value of all other assets sold, leased or otherwise
disposed of by the Borrower and its Subsidiaries during the same fiscal year,
exceeds 15% of the book value of Consolidated Total Assets, determined as of the
end of the fiscal year immediately preceding such sale, lease or other
disposition; provided that there shall be excluded from any determination of a
“substantial part” any (i) sale or disposition of assets in the ordinary course
of business of the Borrower and its Subsidiaries, and (ii) any transfer of
assets from the Borrower to any Wholly-Owned Subsidiary or from any Subsidiary
to the Borrower or a Wholly-Owned Subsidiary.
          Consolidated Funded Debt shall mean:
          (i) liabilities of the Borrower and its Consolidated Subsidiaries for
borrowed money, other than Consolidated Current Debt and Indebtedness of the
Borrower owed to any of its Subsidiaries;
          (ii) liabilities for borrowed money secured by any lien existing on
any real or personal property of any kind owned by the Borrower or its
Consolidated Subsidiaries (whether or not those liabilities have been assumed);
          (iii) any Obligations in connection with any capital leases of the
Borrower and its Consolidated Subsidiaries; and
          (iv) the aggregate amount of any Guaranty by the Borrower or any of
its Consolidated Subsidiaries of liabilities of the types described in the
foregoing clause (i), (ii) and (iii) other than Guaranties which constitute
Consolidated Current Debt.
          Consolidated Interest Coverage Ratio shall mean at any date, the ratio
of (a) Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended as of such date to (b) Consolidated Interest Expense for
such period of four consecutive fiscal quarters taken as a single accounting
period.
          Consolidated Interest Expense shall mean for any period, the sum of
(i) interest expense of the Borrower and its Consolidated Subsidiaries for such
period (including imputed interest on any Obligations in connection with any
capital leases), determined on a consolidated basis in accordance with GAAP and
(ii) letter of credit fees paid by the Borrower with respect to Consolidated
Debt for such period. For purposes of calculation of Consolidated Interest
Expense for any period, if during such period the Borrower or any Subsidiary of
the Borrower shall have acquired the equity interest of any Person which becomes
a Subsidiary of the Borrower or acquired all, substantially all or a substantial
part of the operating assets of any Person or disposed of all or substantially
all of the equity interest in any Subsidiary or all or substantially all of the
operating assets of any Subsidiary of the Borrower or a substantial part of the
assets of the Borrower, Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect to any Consolidated Funded Debt
incurred or assumed in connection with the any such acquisition and to any
Consolidated Funded Debt assumed by a third party or otherwise

- 5 -



--------------------------------------------------------------------------------



 



discharged in connection with any such disposition as if such Consolidated
Funded Debt has been incurred or discharged as of the first day of such period.
          As used in this definition of Consolidated Interest Expense, a sale,
lease or other disposition of assets shall be deemed to be a “substantial part”
of the assets of the Borrower and its Subsidiaries if the book value of such
assets, when added to the book value of all other assets sold, leased or
otherwise disposed of by the Borrower and its Subsidiaries during the same
fiscal year, exceeds 15% of the book value of Consolidated Total Assets,
determined as of the end of the fiscal year immediately preceding such sale,
lease or other disposition; provided that there shall be excluded from any
determination of a “substantial part” any (i) sale or disposition of assets in
the ordinary course of business of the Borrower and its Subsidiaries, and
(ii) any transfer of assets from the Borrower to any Wholly-Owned Subsidiary or
from any Subsidiary to the Borrower or a Wholly-Owned Subsidiary.
          Consolidated Net Income shall mean with reference to any period, the
net income (or loss) of the Borrower and its Consolidated Subsidiaries for such
period (taken as a cumulative whole), as determined in accordance with GAAP,
after deducting all operating expenses, provisions for all taxes and reserves
(including reserves for all deferred income taxes) and all other items required
to be deducted in the course of the preparation of consolidated financial
statements of the Borrower and its Consolidated Subsidiaries in accordance with
GAAP.
          Consolidated Subsidiary shall mean each Subsidiary that is included in
the consolidated balance sheet of the Borrower prepared in accordance with GAAP,
other than Project Mining Subsidiaries.
          Consolidated Total Assets means, as of any date of determination,
(a) the total amount of all assets of the Borrower and its Consolidated
Subsidiaries as such amounts would be shown as assets on a Consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of such time prepared
in accordance with GAAP, minus (b) to the extent included in clause (a), all
amounts properly attributable to minority interest, if any, in the stock and
surplus of Consolidated Subsidiaries.
          Contamination shall mean the presence or release or threat of release
of Regulated Substances in, on, under or emanating to or from the Real Property,
which pursuant to Environmental Laws requires notification or reporting to an
Official Body, or which pursuant to Environmental Laws requires the
investigation, cleanup, removal, remediation, containment, abatement of or other
response action or which otherwise constitutes a violation of Environmental
Laws.
          Daily LIBOR Rate shall mean, for any day, the rate per annum
determined by the Administrative Agent by dividing (x) the Published Rate by
(y) a number equal to 1.00 minus the LIBOR Reserve Percentage on such day.
          Debt/EBITDA Ratio shall mean, as of the end of any date of
determination, the ratio of Consolidated Debt at such date to Consolidated
EBITDA for the period of four

- 6 -



--------------------------------------------------------------------------------



 



consecutive fiscal quarters immediately preceding such date of determination
taken as a single accounting period.
          Defaulting Lender shall mean any Lender that (a) has failed to fund
any portion of the Loans, participations with respect to Letters of Credit, or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute or unless such failure has been
cured and all interest accruing as a result of such failure has been fully paid
in accordance with the terms hereof, or (c) has since the date of this Agreement
been deemed insolvent by an Official Body or become the subject of a bankruptcy,
receivership, conservatorship or insolvency proceeding.
          Delinquent Lender shall have the meaning specified in Section 5.3
[Sharing of Payments by Lenders].
          Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money
of the United States of America.
          Drawing Date shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
          Environmental Complaint shall mean any written complaint by any Person
or Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.
          Environmental Laws shall mean all federal, state, local and foreign
Laws and any consent decrees, settlement agreements, judgments, orders,
directives or policies or programs having the force and effect of law issued by
or entered into with an Official Body pertaining or relating to: (i) pollution
or pollution control; (ii) protection of human health or the environment;
(iii) employee safety in the workplace; (iv) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, transport, storage, collection, distribution, disposal or
release or threat of release of Regulated Substances; (v) the presence of
Contamination; (vi) the protection of endangered or threatened species and
(vii) the protection of Environmentally Sensitive Areas.
          Environmentally Sensitive Area shall mean (i) any wetland as defined
by applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws,

- 7 -



--------------------------------------------------------------------------------



 



including Environmental Laws or (v) a floodplain or other flood hazard area as
defined pursuant to any applicable Laws.
          ERISA shall mean the Employee Retirement Income Security Act of 1974,
as the same may be amended or supplemented from time to time, and any successor
statute of similar import, and the rules and regulations thereunder, as from
time to time in effect.
          ERISA Affiliate shall mean, at any time, any trade or business
(whether or not incorporated) under common control with the Borrower and are
treated as a single employer under Section 414 of the Code.
          ERISA Event shall mean (a) a reportable event (under Section 4043 of
ERISA and regulations thereunder) with respect to a Pension Plan, (b) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan, (c) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan, or (d) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate; excluding (i) those events for which the requirement of
notice has been waived by the PBGC; (ii) a reportable event described in ERISA
Section 4043(c)(3) (decline in number of participants); (iii) a reportable event
described in ERISA Section 4043(c)(9) (change in members of a control group) to
the extent that the reportable event is permitted under Section 8.2.5 hereof or
relates to members of the ERISA Group other than the Borrower and its
Subsidiaries; (iv) a reportable event described in ERISA Section 4043(c)(10)
(liquidation) to the extent that the reportable event results from a liquidation
of a member of the ERISA Group that is permitted under Section 8.2.6 hereof or
is unrelated to a case under Title 11 of the United States Code or a similar
State law; and (v) a reportable event described in ERISA section 4043(c)(11)
(extraordinary dividend or stock redemption) to the extend that the reportable
event is permitted under Section 8.2.5 hereof or results from the declaration of
an extraordinary dividend payable to, or an extraordinary stock redemption of, a
member of the ERISA Group other than the Borrower and its Subsidiaries (clauses
(i) through (v) above, collectively, the “Exempt Reportable Events”).
          ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.
          Event of Default shall mean any of the events described in Section 9.1
[Events of Default] and referred to therein as an “Event of Default.”
          Exchange Act shall mean the Securities Exchange Act of 1934, as
amended.
          Excluded Taxes shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Lender or any other recipient of any payment to be made
by or on account of any obligation of the Borrower hereunder, (a) taxes imposed
on or measured by its overall net income (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes),

- 8 -



--------------------------------------------------------------------------------



 



by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 5.9.5 [Status of Lenders],
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 5.9.1 [Payment Free of Taxes].
          Executive Order No. 13224 shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
          Expiration Date shall mean, with respect to the Revolving Credit
Commitments, October 27, 2012.
          Federal Funds Effective Rate for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
          Federal Funds Open Rate for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed) which is the daily federal
funds open rate as quoted by ICAP North America, Inc. (or any successor) as set
forth on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or
on such other substitute Bloomberg Screen that displays such rate), or as set
forth on such other recognized electronic source used for the purpose of
displaying such rate as selected by the Administrative Agent (an “Alternate
Source”) (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error); provided however, that if such day is not
a Business Day, the Federal Funds Rate for such day shall be the “open” rate on
the immediately preceding Business Day. If and when the Federal Funds Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Rate applies will change automatically without notice to the Borrower,
effective on the date of any such change.

- 9 -



--------------------------------------------------------------------------------



 



          Foreign Lender shall mean any Lender that is organized under the Laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
          GAAP shall mean generally accepted accounting principles as are in
effect in the United States from time to time, subject to the provisions of
Section 1.3 [Accounting Principles], and applied on a consistent basis both as
to classification of items and amounts.
          Guaranty of any Person shall mean any obligation of such Person
guaranteeing or in effect guaranteeing any liability or obligation of any other
Person in any manner, whether directly or indirectly, including any agreement to
indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.
          Increasing Lender shall have the meaning assigned to that term in
Section 2.11 [Increase in Revolving Credit Commitments].
          Indebtedness shall mean, as to any Person at any time, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of such
Person’s business and amounts owed to NACCO under the Tax Sharing Agreement
and/or in respect of state taxes paid by NACCO on behalf of the Borrower and its
Subsidiaries), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all obligations of
such Person as lessee under leases that have been or should be, in accordance
with GAAP, recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit, surety
bonds or similar extensions of credit, (g) net reimbursement obligations
(contingent or otherwise) under any letter of credit, currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (h) all Indebtedness of others referred to in clauses
(a) through (g) above or clause (i) below guaranteed directly or indirectly in
any manner by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (1) to pay or purchase such Indebtedness or to
advance or supply funds for the payment or purchase of such Indebtedness, (2) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Indebtedness or to assure the holder of such Indebtedness against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (i) all Indebtedness referred to in clauses
(a) through (h) above secured by any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.

- 10 -



--------------------------------------------------------------------------------



 



          Indemnified Taxes shall mean Taxes other than Excluded Taxes.
          Indemnitee shall have the meaning specified in Section 11.3.2
[Indemnification by the Borrower].
          Information shall mean all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries.
          Insolvency Proceeding shall mean, with respect to any Person, (a) a
case, action or proceeding with respect to such Person (i) before any court or
any other Official Body under any bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of the Borrower or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.
          Interest Period shall mean the period of time selected by the Borrower
in connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Loans, or (ii) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrower is renewing or converting to
the LIBOR Rate Option applicable to outstanding Loans. Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and
(B) the Borrower shall not select, convert to or renew an Interest Period for
any portion of the Loans that would end after the Expiration Date.
          Interest Rate Hedge shall mean an interest rate exchange, collar, cap,
swap, adjustable strike cap, adjustable strike corridor or similar agreements
entered into by the Borrower in order to provide protection to, or minimize the
impact upon, the Borrower of increasing floating rates of interest applicable to
Indebtedness.
          Interest Rate Option shall mean any LIBOR Rate Option or Base Rate
Option.
          IRS shall mean the Internal Revenue Service.
          Issuing Lender shall mean PNC, in its individual capacity as issuer of
Letters of Credit hereunder and any other Lender that Borrower, Administrative
Agent and such other Lender may agree may from time to time issue Letters of
Credit hereunder.

- 11 -



--------------------------------------------------------------------------------



 



          Joint Venture shall mean a corporation, partnership, limited liability
company or other entities in which any Person other than the Borrower and its
Subsidiaries holds, directly or indirectly, an equity interest.
          Law shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award by or settlement agreement with any Official Body.
          Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge
which is provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement, (ii) provides for the method of calculating
the reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes.
          Lenders shall mean the financial institutions named on Schedule 1.1(B)
and their respective successors and assigns as permitted hereunder, each of
which is referred to herein as a Lender.
          Letter of Credit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].
          Letter of Credit Borrowing shall have the meaning specified in
Section 2.9.3 [Disbursements, Reimbursement].
          Letter of Credit Fee shall have the meaning specified in Section 2.9.2
[Letter of Credit Fees].
          Letter of Credit Obligation shall mean, as of any date of
determination, the aggregate amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate amount available to be drawn shall
currently give effect to any such future increase) plus the aggregate
Reimbursement Obligations and Letter of Credit Borrowings on such date.
          Letter of Credit Sublimit shall have the meaning specified in
Section 2.9.1 [Issuance of Letters of Credit].
          LIBOR Rate shall mean, with respect to the Loans comprising any
Borrowing Tranche to which the LIBOR Rate Option applies for any Interest
Period, the interest rate per annum determined by the Administrative Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by the
Administrative Agent which has been approved by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying rates at which
US dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternate Source”), at approximately 11:00 a.m., London

- 12 -



--------------------------------------------------------------------------------



 



time, two (2) Business Days prior to the commencement of such Interest Period as
the London interbank offered rate for U.S. Dollars for an amount comparable to
such Borrowing Tranche and having a borrowing date and a maturity comparable to
such Interest Period (or if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage. LIBOR may also be
expressed by the following formula:
Average of London interbank offered rates quoted
by Bloomberg or appropriate successor as shown on

         
 
  LIBOR =   Bloomberg Page BBAM1
 
       
 
      1.00 – LIBOR Reserve Percentage

          The LIBOR Rate shall be adjusted with respect to any Loan to which the
LIBOR Rate Option applies that is outstanding on the effective date of any
change in the LIBOR Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Borrower of the LIBOR Rate
as determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.
          LIBOR Rate Option shall mean the option of the Borrower to have Loans
bear interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].
          LIBOR Reserve Percentage shall mean as of any day the maximum
percentage in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”).
          Lien shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).
          Loan Documents shall mean this Agreement, the Administrative Agent’s
Letter, the Notes and any other instruments, certificates or documents delivered
in connection herewith or therewith.
          Loan Request shall have the meaning specified in Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests].
          Loans shall mean collectively and Loan shall mean separately all
Revolving Credit Loans or Swing Loans, or any Revolving Credit Loan or Swing
Loan.

- 13 -



--------------------------------------------------------------------------------



 



          Material Adverse Change shall mean any set of circumstances or events
which (a) has or could reasonably be expected to have any material adverse
effect whatsoever upon the validity or enforceability of this Agreement or any
other Loan Document, (b) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition, results of
operations of the Borrower and its Subsidiaries, taken as a whole, (c) impairs
materially or could reasonably be expected to impair materially the ability of
the Borrower and its Subsidiaries, taken as a whole, to duly and punctually pay
or perform its Indebtedness under this Agreement or any Note, or (d) impairs
materially or could reasonably be expected to impair materially the ability of
the Administrative Agent or any of the Lenders, to the extent permitted, to
enforce their legal remedies pursuant to this Agreement or any other Loan
Document.
          Material Contract shall mean each coal or other supply or services
contract to which the Borrower or any Subsidiary is a party and which provides
for annual payments to the Borrower or any Subsidiary which are expected to be
in excess of $5,000,000.
          Month, with respect to an Interest Period under the LIBOR Rate Option,
shall mean the interval between the days in consecutive calendar months
numerically corresponding to the first day of such Interest Period. If any LIBOR
Rate Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
          Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
          NACCO shall mean NACCO Industries, Inc., a Delaware corporation.
          Net Proceeds means, with respect to any sale of property by the
Borrower or any Subsidiary, the net proceeds from such sale received by the
Person, net of:
               (a) actual expenses and fees relating to such sale (including,
without limitation, legal, accounting and investment banking fees, sales
commissions and relocation expenses);
               (b) taxes paid or payable or estimated by the Borrower (in good
faith) to be payable in connection with such sale after taking into account any
reduction in consolidated tax liability due to available tax credits or
deductions or any tax sharing arrangements;
               (c) repayment or prepayment of any Indebtedness that is required
to be repaid or prepaid in connection with such sale;

- 14 -



--------------------------------------------------------------------------------



 



               (d) provision for minority interest holders in any Subsidiary as
a result of such sale;
               (e) payments of unassumed liabilities (not constituting
Indebtedness ) relating to the assets or property sold at the time of, or within
thirty (30) days after, the date of such sale; and
               (f) appropriate amounts to be provided by the Borrower or any
Subsidiary as the case may be, as reserves in accordance with GAAP, against any
liabilities associated with such sale and retained by the Borrower or any
Subsidiary, as the case may be, after the sale including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with such sale.
          New Lender shall have the meaning assigned to that term in
Section 2.11 [Increase in Revolving Credit Commitments].
          Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
          Non-Recourse Indebtedness shall mean any Indebtedness other than
Recourse Indebtedness.
          Notes shall mean, collectively, the promissory notes in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loan.
          Notices shall have the meaning specified in Section 11.5 [Notices;
Effectiveness; Electronic Communication].
          Obligation shall mean any obligation or liability of the Borrower
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge and (iii) any Other Lender Provided Financial Service Product.
          Official Body shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          Other Lender Provided Financial Service Product shall mean agreements
or other arrangements under which any Lender or Affiliate of a Lender provides
any of the following

- 15 -



--------------------------------------------------------------------------------



 



products or services to the Borrower: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) foreign currency exchange.
          Other Taxes shall mean all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          Participant has the meaning specified in Section 11.8.4
[Participations].
          Participation Advance shall have the meaning specified in
Section 2.9.3 [Disbursements, Reimbursement].
          Payment Date shall mean the first day of each calendar quarter after
the date hereof and on the Expiration Date or upon acceleration of the Notes.
          Payment In Full shall mean the indefeasible payment in full in cash of
the Loans and other Obligations hereunder, termination of the Commitments and
expiration or termination of all Letters of Credit.
          PBGC shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.
          Pension Plan shall mean any “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that
is subject to Title IV of ERISA and is sponsored or maintained by Borrower or
any ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.
          Permitted Holders shall mean, collectively, the parties to the
Stockholders’ Agreement, dated as of March 15, 1990, as amended from time to
time, by and among National City Bank (Cleveland, Ohio), as depository, the
Participating Stockholders (as defined therein) and NACCO.
          Permitted Investments shall mean:
          (i) direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
          (ii) commercial paper maturing in 180 days or less rated not lower
than A-1, by Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the
date of acquisition;
          (iii) demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor’s on the date of acquisition; and

- 16 -



--------------------------------------------------------------------------------



 



          (iv) money market or mutual funds whose investments are limited to
those types of investments described in clauses (i)-(iii) above.
          Permitted Liens shall mean:
          (i) Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
          (ii) Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs;
          (iii) Liens of mechanics, materialmen, warehousemen, carriers, or
other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;
          (iv) Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in each case for the
Borrower or any Consolidated Subsidiaries and incurred in the ordinary course of
business;
          (v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
          (vi) Liens on property leased by the Borrower or any Subsidiary of the
Borrower under capital leases securing obligations of the Borrower or such
Subsidiary to the lessor under such leases;
          (vii) Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P) and any renewal, extension or replacement of such Lien, provided
that if such Lien secures any Indebtedness, the principal amount secured thereby
is not hereafter increased, and no additional assets become subject to such
Lien;
          (viii) Purchase Money Security Interests and capitalized leases;
          (ix) Liens securing Indebtedness other than Recourse Indebtedness in
an aggregate principal amount not to exceed $1,000,000 at any time outstanding;
          (x) other Liens securing Recourse Debt in an aggregate principal
amount not to exceed $1,000,000 at any time outstanding; and
          The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution

- 17 -



--------------------------------------------------------------------------------



 



thereon have been stayed and continue to be stayed or (B) if a final judgment is
entered and such judgment is discharged within thirty (30) days of entry, and in
either case they do not in the aggregate, materially impair the ability of the
Borrower to perform its Obligations hereunder or under the other Loan Documents:
          (1) Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty; provided that the Borrower maintains such
reserves or other appropriate provisions as shall be required by GAAP and pays
all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;
          (2) Claims, Liens or encumbrances upon, and defects of title to, real
or personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;
          (3) Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or
          (4) Liens resulting from final judgments or orders described in
Section 9.1.6 [Final Judgments or Orders].
          Person shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.
          Plan shall mean at any time an employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.
          PNC shall mean PNC Bank, National Association, its successors and
assigns.
          Potential Default shall mean any event or condition which with notice
or passage of time, or both, would constitute an Event of Default.
          Prime Rate shall mean the interest rate per annum announced from time
to time by the Administrative Agent at its Principal Office as its then prime
rate, which rate may not be the lowest or most favorable rate then being charged
commercial borrowers or others by the Administrative Agent. Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.
          Principal Office shall mean the main banking office of the
Administrative Agent in Pittsburgh, Pennsylvania.
          Project Mining Subsidiary shall mean any Subsidiary of the Borrower
(a) whose Indebtedness is Non-Recourse Indebtedness and (b) the customers of
which finance or guarantee

- 18 -



--------------------------------------------------------------------------------



 



the financing and certain other obligations of such Subsidiary. Schedule 1.1(S)
hereto sets forth a list of such Project Mining Subsidiaries as of the Closing
Date.
          Published Rate shall mean the rate of interest published each Business
Day in The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
          Purchase Money Security Interest shall mean Liens upon tangible
personal property securing loans to the Borrower or any Subsidiary of the
Borrower or deferred payments by the Borrower or such Subsidiary for the
purchase of such tangible personal property.
          Ratable Share shall mean the proportion that a Lender’s Commitment
(excluding the Swing Loan Commitment) bears to the Commitments (excluding the
Swing Loan Commitment) of all of the Lenders. If the Commitments have terminated
or expired, the Ratable Shares shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.
          Real Property shall mean the real property, both owned and leased, and
the surface, coal, and mineral rights, interests and coal leases of the Borrower
and its Subsidiaries.
          Recourse Indebtedness of any Person shall mean all items that, in
accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of such Person (other than trade payables incurred in the ordinary
course of business and amounts owed to NACCO under the Tax Sharing Agreement
and/or in respect of state taxes paid by NACCO on behalf of the Borrower and its
Subsidiaries; but shall not include indebtedness as to which no recourse may be
asserted against the Borrower or any of its Consolidated Subsidiaries except to
the extent that such indebtedness is secured by a Lien on specified assets of
the Borrower or any of its Consolidated Subsidiaries.
          Regulated Substances shall mean, without limitation, any substance,
material or waste, regardless of its form or nature, defined under Environmental
Laws as a “hazardous substance”, “pollutant”, “pollution”, “contaminant”,
“hazardous or toxic substance”, “extremely hazardous substance”, “toxic
chemical”, “toxic substance”, “toxic waste”, “hazardous waste”, “special
handling waste”, “industrial waste”, “residual waste”, “solid waste”, “municipal
waste”, “mixed waste”, “infectious waste”, “chemotherapeutic waste”, “medical
waste”, “regulated substance” or any other material, substance or waste,
regardless of its form or nature, which otherwise is regulated by Environmental
Laws.
          Reimbursement Obligation shall have the meaning specified in
Section 2.9.3 [Disbursements, Reimbursement].
          Related Parties shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

- 19 -



--------------------------------------------------------------------------------



 



          Relief Proceeding shall mean any proceeding seeking a decree or order
for relief in respect of the Borrower or any Subsidiary of the Borrower in a
voluntary or involuntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of the Borrower or any
Subsidiary of the Borrower for any substantial part of its property, or for the
winding-up or liquidation of its affairs, or an assignment for the benefit of
its creditors.
          Required Environmental Notices shall mean all notices, reports, plans,
forms or other filings which are required pursuant to Environmental Laws or
Required Environmental Permits to be submitted to an Official Body or which
otherwise must be maintained.
          Required Environmental Permits shall mean all permits, licenses,
bonds, consents, approvals or authorizations required under Environmental Laws
to own, occupy or maintain the Real Property.
          Required Lenders shall mean
          (A) If there exists fewer than three (3) Lenders, all Lenders (other
than any Defaulting Lender), and
          (B) If there exist three (3) or more Lenders, Lenders (other than any
Defaulting Lender) having more than 50% of the sum of the aggregate amount of
the Revolving Credit Commitments of the Lenders (excluding any Defaulting
Lender) or, after the termination of the Revolving Credit Commitments, the
outstanding Revolving Credit Loans and Ratable Share of Letter of Credit
Obligations of the Lenders (excluding any Defaulting Lender).
          Required Mining Permits shall mean all permits, licenses,
authorizations, plans, approvals and bonds necessary under the Environmental
Laws for the Borrower or any of its Subsidiaries to continue to conduct coal
mining and related operations on, in or under the Real Property, and any and all
other mining properties owned or leased by the Borrower or any such Subsidiary
(collectively “Mining Property”) substantially in the manner as such operations
had been authorized immediately prior to Borrower’s or such Subsidiary’s
acquisition of its interests in the Real Property and as may be necessary for
Borrower or such Subsidiary to conduct coal mining and related operations on, in
or under the Mining Property as described in any plan of operation.
          Required Share shall have the meaning assigned to such term in
Section 5.11 [Settlement Date Procedures].
          Restricted Payments shall have the meaning specified in Section 8.2.5
[Dividends and Related Distributions].
          Revolving Credit Commitment shall mean, as to any Lender at any time,
the amount initially set forth opposite its name on Schedule 1.1(B) in the
column labeled “Amount of Commitment for Revolving Credit Loans,” as such
Commitment is thereafter assigned or modified and Revolving Credit Commitments
shall mean the aggregate Revolving Credit Commitments of all of the Lenders.

- 20 -



--------------------------------------------------------------------------------



 



          Revolving Credit Loans shall mean collectively and Revolving Credit
Loan shall mean separately all Revolving Credit Loans or any Revolving Credit
Loan made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1 [Revolving Credit Commitments] or 2.9.3 [Disbursements,
Reimbursement].
          Revolving Facility Usage shall mean at any time the sum of the
outstanding Revolving Credit Loans, the outstanding Swing Loans, and the Letter
of Credit Obligations.
          Senior Notes shall mean those certain notes in an original aggregate
amount of $45,000,000, issued in connection with the Senior Note Purchase
Agreements.
          Senior Note Purchase Agreements shall mean those certain note purchase
agreements dated October 4, 2004 and January 27, 2005, by and among the Borrower
and the Purchasers (in each case, as defined therein).
          Settlement Date shall mean the Business Day on which the
Administrative Agent elects to effect settlement pursuant to Section 5.11
[Settlement Date Procedures].
          Solvent shall mean, with respect to any Person on a particular date,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
          Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc.
          Statements shall have the meaning specified in Section 6.1.6(i)
[Historical Statements].
          Subsidiary of any Person at any time shall mean any corporation,
trust, partnership, any limited liability company or other business entity
(i) of which more than 50% of the outstanding voting securities or other
interests normally entitled to vote for the election of one or more directors
(or Persons performing similar functions) (regardless of any contingency which
does or may suspend or dilute the voting rights) is at such time owned directly
or indirectly by such Person or one or more of such Person’s Subsidiaries, or
(ii) which is controlled or capable of being controlled by such Person or one or
more of such Person’s Subsidiaries.

- 21 -



--------------------------------------------------------------------------------



 



          Subsidiary Equity Interests shall have the meaning specified in
Section 6.1.2 [Subsidiaries and Owners; Investment Companies].
          Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans
to the Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $10,000,000 outstanding at any one time.
          Swing Loan Note shall mean the Swing Loan Note of the Borrower in the
form of [Exhibit 1.1(N)(2)] evidencing the Swing Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.
          Swing Loan Request shall mean a request for Swing Loans made in
accordance with Section 2.5.2 [Swing Loan Requests] hereof.
          Swing Loans shall mean collectively and Swing Loan shall mean
separately all Swing Loans or any Swing Loan made by PNC to the Borrower
pursuant to Section 2.1.2 [Swing Loan Commitment] hereof.
          Tax Sharing Agreement shall mean that certain Amended Tax Sharing
Agreement between NACCO and its Subsidiaries, dated May 14, 1997, related to the
allocation of federal tax liabilities among NACCO and its Consolidated U.S.
Subsidiaries, as amended, supplemented or otherwise modified from time to time.
          Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.
          Unused Revolving Credit Commitment shall mean, at any time, the amount
in excess of (i) the Revolving Credit Commitment, minus (ii) the Revolving
Facility Usage.
          USA Patriot Act shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
          Voting Stock shall mean capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.
          Wholly-Owned Subsidiary means, at any time, any Subsidiary one hundred
percent (100%) of all of the equity interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Borrower and the Borrower’s other Wholly-Owned Subsidiaries at such time.
     1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and

- 22 -



--------------------------------------------------------------------------------



 



the words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”; (ii) the words “hereof,” “herein,”
“hereunder,” “hereto” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document as a whole;
(iii) article, section, subsection, clause, schedule and exhibit references are
to this Agreement or other Loan Document, as the case may be, unless otherwise
specified; (iv) reference to any Person includes such Person’s successors and
assigns; (v) reference to any agreement, including this Agreement and any other
Loan Document together with the schedules and exhibits hereto or thereto,
document or instrument means such agreement, document or instrument as amended,
modified, replaced, substituted for, superseded or restated; (vi) relative to
the determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, (ix) unless otherwise specified, all references herein to times
of day shall be references to Eastern Time, and (x) any references to any Law
shall mean such Law as it may be amended, restated, replaced, or supplemented
from time to time.
     1.3 Accounting Principles. Except as otherwise provided in this Agreement,
all computations and determinations as to accounting or financial matters and
all financial statements to be delivered pursuant to this Agreement shall be
made and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 8.2 [Negative Covenants] (and all defined terms used in
the definition of any accounting term used in Section 8.2 [Negative Covenants]
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.6(i) [Historical Statements]. In
the event of any change after the date hereof in GAAP, and if such change would
affect the computation of any of the financial covenants set forth in
Section 8.2 [Negative Covenants], then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would preserve the original intent thereof,
but would allow compliance therewith to be determined in accordance with the
Borrower’s financial statements at that time, provided that, until so amended
such financial covenants shall continue to be computed in accordance with GAAP
prior to such change therein.
2. REVOLVING CREDIT AND SWING LOAN FACILITIES
     2.1 Revolving Credit Commitments.
          2.1.1 Revolving Credit Loans. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth,
each Lender severally agrees to make Revolving Credit Loans to the Borrower at
any time or from time to time on or after the date hereof to the Expiration
Date; provided that after giving effect to such Loan (i) the aggregate amount of
Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the Letter of Credit Obligations
and (ii) the

- 23 -



--------------------------------------------------------------------------------



 



Revolving Facility Usage shall not exceed the Revolving Credit Commitments.
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.
          2.1.2 Swing Loan Commitment. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, and
in order to facilitate loans and repayments between Settlement Dates, PNC may,
at its option, cancelable at any time for any reason whatsoever, make swing
loans (the “Swing Loans”) to the Borrower at any time or from time to time after
the date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of $10,000,000 (the “Swing Loan
Commitment”), provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the Revolving Credit Commitments. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2.
     2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
Letter of Credit Obligations. The obligations of each Lender hereunder are
several. The failure of any Lender to perform its obligations hereunder shall
not affect the Obligations of the Borrower to any other party nor shall any
other party be liable for the failure of such Lender to perform its obligations
hereunder. The Lenders shall have no obligation to make Revolving Credit Loans
hereunder on or after the Expiration Date.
     2.3 Commitment Fees. Accruing from the date hereof until the Expiration
Date, the Borrower agrees to pay to the Administrative Agent for the account of
each Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to 0.50% (computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments (for
purposes of this computation, PNC’s Swing Loans shall be deemed to be borrowed
amounts under its Revolving Credit Commitment) and (ii) the Revolving Facility
Usage; provided, however, that any Commitment Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such Commitment Fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided further that no
Commitment Fee shall accrue with respect to the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the proviso in the directly preceding sentence, all Commitment Fees shall be
payable in arrears on each Payment Date.
     2.4 [Intentionally Omitted]

- 24 -



--------------------------------------------------------------------------------



 



     2.5 Revolving Credit Loan Requests; Swing Loan Requests.
          2.5.1 Revolving Credit Loan Requests. Except as otherwise provided
herein, the Borrower may from time to time prior to the Expiration Date request
the Lenders to make Revolving Credit Loans, or renew or convert the Interest
Rate Option applicable to existing Revolving Credit pursuant to Section 4.2
[Interest Periods], by delivering to the Administrative Agent, not later than
10:00 a.m., (i) three (3) Business Days prior to the proposed Borrowing Date
with respect to the making of Revolving Credit Loans to which the LIBOR Rate
Option applies or the conversion to or the renewal of the LIBOR Rate Option for
any Loans; and (ii) the same Business Day of the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan, a duly completed request
therefor substantially in the form of Exhibit 2.5.1 or a request by telephone
immediately confirmed in writing by letter, e-mail, facsimile or telex in such
form (each, a “Loan Request”), it being understood that the Administrative Agent
may rely on the authority of any individual making such a telephonic request
without the necessity of receipt of such written confirmation. Each Loan Request
shall be irrevocable and shall specify the aggregate amount of the proposed
Loans comprising each Borrowing Tranche, and, if applicable, the Interest
Period, which amounts shall be in integral multiples of $1,000,000 and not less
than $5,000,000 for each Borrowing Tranche under the LIBOR Rate Option and in
integral multiples of $1,000,000 and not less than the lesser of $5,000,000 or
the maximum amount available for Borrowing Tranches under the Base Rate Option.
          2.5.2 Swing Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request PNC to make
Swing Loans by delivery to PNC not later than 12:00 p.m. on the proposed
Borrowing Date of a duly completed request therefor substantially in the form of
Exhibit 2.5.2 hereto or a request by telephone immediately confirmed in writing
by letter, e-mail, facsimile or telex (each, a “Swing Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Swing Loan Request shall be irrevocable and
shall specify the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be not less than $100,000.
     2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
          2.6.1 Making Revolving Credit Loans. The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests], notify the Lenders of its
receipt of such Loan Request specifying the information provided by the Borrower
and the apportionment among the Lenders of the requested Revolving Credit Loans
as determined by the Administrative Agent in accordance with Section 2.2 [Nature
of Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender
shall remit the principal amount of each Revolving Credit Loan to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and

- 25 -



--------------------------------------------------------------------------------



 



subject to Section 7.2 [Each Loan or Letter of Credit], fund such Revolving
Credit Loans to the Borrower in U.S. Dollars and immediately available funds at
the Principal Office prior to 2:00 p.m., on the applicable Borrowing Date;
provided that if any Lender fails to remit such funds to the Administrative
Agent in a timely manner, the Administrative Agent may elect in its sole
discretion to fund with its own funds the Revolving Credit Loans of such Lender
on such Borrowing Date, and such Lender shall be subject to the repayment
obligation in Section 2.6.2 [Presumptions by the Administrative Agent].
          2.6.2 Presumptions by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.6.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans under
the Base Rate Option. If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
          2.6.3 Making Swing Loans. So long as PNC elects to make Swing Loans,
PNC shall, after receipt by it of a Swing Loan Request pursuant to
Section 2.5.2, [Swing Loan Requests] fund such Swing Loan to the Borrower in
U.S. Dollars and immediately available funds at the Principal Office prior to
2:00 p.m. on the Borrowing Date.
          2.6.4 Repayment of Revolving Credit Loans. The Borrower shall repay
the Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.
          2.6.5 Borrowings to Repay Swing Loans. PNC may, at its option,
exercisable at any time for any reason whatsoever, request that Swing Loans be
refunded as Revolving Loans, and each Lender shall make a Revolving Credit Loan
in an amount equal to such Lender’s Ratable Share of the aggregate principal
amount of the outstanding Swing Loans, plus, if PNC so requests, accrued
interest thereon, provided that no Lender shall be obligated in any event to
make Revolving Credit Loans in excess of its Revolving Credit Commitment minus
its Ratable Share of Letter of Credit Obligations. Revolving Credit Loans made
pursuant to the preceding sentence shall bear interest at the Base Rate Option
unless and until converted to a LIBOR Rate Option in accordance with this
Agreement and shall be deemed to have been properly requested in accordance with
Section 2.5.1 [Revolving Credit Loan Requests] without regard to any of the
requirements of that provision. PNC shall provide notice to the Lenders (which
may be telephonic or written notice by letter, facsimile or telex) that such
Revolving Credit Loans are to be made under this Section 2.6.5 and of the
apportionment among the Lenders, and the Lenders

- 26 -



--------------------------------------------------------------------------------



 



shall be unconditionally obligated to fund such Revolving Credit Loans (whether
or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.
     2.7 Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and a swing Note, dated the Closing Date payable to the order of
such Lender in a face amount equal to the Revolving Credit Commitment or Swing
Loan Commitment, as applicable, of such Lender.
     2.8 Use of Proceeds. The proceeds of the Loans shall be used (i) to
refinance existing Indebtedness of the Borrower, (ii) to pay for transaction
fees and expenses related to entering into this Credit Agreement and (iii) for
general corporate purposes.
     2.9 Letter of Credit Subfacility.
          2.9.1 Issuance of Letters of Credit. Borrower may at any time prior to
the Expiration Date request the issuance of a standby or trade letter of credit
(each a “Letter of Credit”) on behalf of itself or any Subsidiary (provided that
such Subsidiary also completes any necessary documentation, including a letter
of credit application, to the reasonable satisfaction of the Issuing Lender) or
the amendment or extension of an existing Letter of Credit, by delivering to the
Issuing Lender (with a copy to the Administrative Agent) a completed application
and agreement for letters of credit, or request for such amendment or extension,
as applicable, in such form as the Issuing Lender may specify from time to time
by no later than 10:00 a.m. at least five (5) Business Days, or such shorter
period as may be agreed to by the Issuing Lender, in advance of the proposed
date of issuance. Promptly after receipt of any letter of credit application,
the Issuing Lender shall confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit application and if not, such Issuing Lender will provide Administrative
Agent with a copy thereof. Unless the Issuing Lender has received notice from
any Lender, Administrative Agent or the Borrower, at least one day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 7 [Conditions of
Lending and Issuance of Letters of Credit] is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.9, the Issuing Lender or any of the Issuing
Lender’s Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall (A) have a maximum maturity
of twelve (12) months from the date of issuance (unless the Borrower requests a
Letter of Credit with automatic extension provisions, then the maximum maturity
shall be the maturity set forth therein), and (B) in no event expire later than
the Expiration Date and provided further that in no event shall (i) the Letter
of Credit Obligations exceed, at any one time, $10,000,000 (the “Letter of
Credit Sublimit”) or (ii) the Revolving Facility Usage exceed, at any one time,
the Revolving Credit Commitments. Each request by the Borrower for the issuance,
amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Section 7 [Conditions of Lending and Issuance of Letters of
Credit] after giving effect to the requested issuance, amendment or extension of
such Letter of Credit. Promptly after its delivery of any Letter of Credit or
any amendment to a

- 27 -



--------------------------------------------------------------------------------



 



Letter of Credit to the beneficiary thereof, the applicable Issuing Lender will
also deliver to Borrower and Administrative Agent a true and complete copy of
such Letter of Credit or amendment. Notwithstanding the foregoing, the Issuing
Lender shall not be under any obligation to issue any Letter of Credit if any
Law shall by its terms purport to enjoin or restrain the Issuing Lender from
issuing such Letter of Credit or any Law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any Official
Body with jurisdiction over the Issuing Lender shall prohibit, or request that
the Issuing Lender refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular.
          2.9.2 Letter of Credit Fees. The Borrower shall pay (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the “Letter
of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate, and (ii) to
the Issuing Lender for its own account a fronting fee equal to 0.25% per annum
(in each case computed on the basis of a year of 360 days and actual days
elapsed), which fees shall be computed on the daily average Letter of Credit
Obligations and shall be payable quarterly in arrears on each Payment Date
following issuance of each Letter of Credit. The Borrower shall also pay to the
Issuing Lender for the Issuing Lender’s sole account the Issuing Lender’s then
in effect customary fees and administrative expenses payable with respect to the
Letters of Credit as the Issuing Lender may generally charge or incur from time
to time in connection with the issuance, maintenance, amendment (if any),
assignment or transfer (if any), negotiation, and administration of Letters of
Credit.
          2.9.3 Disbursements, Reimbursement. Immediately upon the issuance of
each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Lender a participation
in such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.
               2.9.3.1 In the event of any request for a drawing under a Letter
of Credit by the beneficiary or transferee thereof, the Issuing Lender will
promptly notify the Borrower and the Administrative Agent thereof prior to
10:00 a.m. on the date of such drawing. Provided that it shall have received
such notice, the Borrower shall reimburse (such obligation to reimburse the
Issuing Lender shall sometimes be referred to as a “Reimbursement Obligation”)
the Issuing Lender prior to 2:00 p.m. on each date that an amount is paid by the
Issuing Lender under any Letter of Credit (each such date, a “Drawing Date”) by
paying to the Administrative Agent for the account of the Issuing Lender an
amount equal to the amount so paid by the Issuing Lender. In the event the
Borrower fails to reimburse the Issuing Lender (through the Administrative
Agent) for the full amount of any drawing under any Letter of Credit by 2:00
p.m. on the Drawing Date, the Administrative Agent will promptly notify each
Lender thereof, and the Borrower shall be deemed to have requested that
Revolving Credit Loans be made by the Lenders under the Base Rate Option to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other than
any notice requirements. Any notice given by the Administrative Agent or Issuing
Lender pursuant to this Section 2.9.3.1 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

- 28 -



--------------------------------------------------------------------------------



 



               2.9.3.2 Each Lender shall upon any notice pursuant to
Section 2.9.3.1 make available to the Administrative Agent for the account of
the Issuing Lender an amount in immediately available funds equal to its Ratable
Share of the amount of the drawing, whereupon the participating Lenders shall
(subject to Section 2.9.3 [Disbursement; Reimbursement]) each be deemed to have
made a Revolving Credit Loan under the Base Rate Option to the Borrower in that
amount. If any Lender so notified fails to make available to the Administrative
Agent for the account of the Issuing Lender the amount of such Lender’s Ratable
Share of such amount by no later than 3:00 p.m. on the Drawing Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Effective Rate during the first three
(3) days following the Drawing Date and (ii) at a rate per annum equal to the
rate applicable to Loans under the Revolving Credit Base Rate Option on and
after the fourth day following the Drawing Date. The Administrative Agent and
the Issuing Lender will promptly give notice (as described in Section 2.9.3.1
above) of the occurrence of the Drawing Date, but failure of the Administrative
Agent or the Issuing Lender to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.9.3.2.
               2.9.3.3 With respect to any unreimbursed drawing that is not
converted into Revolving Credit Loans under the Base Rate Option to the Borrower
in whole or in part as contemplated by Section 2.9.3.1, because of the
Borrower’s failure to satisfy the conditions set forth in Section 7.2 [Each Loan
or Letter of Credit] other than any notice requirements, or for any other
reason, the Borrower shall be deemed to have incurred from the Issuing Lender a
borrowing (each a “Letter of Credit Borrowing”) in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option. Each Lender’s payment to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 2.9.3 [Disbursements, Reimbursement] shall be deemed to be a payment in
respect of its participation in such Letter of Credit Borrowing (each a
“Participation Advance”) from such Lender in satisfaction of its participation
obligation under this Section 2.9.3.
          2.9.4 Repayment of Participation Advances.
               2.9.4.1 Upon (and only upon) receipt by the Administrative Agent
for the account of the Issuing Lender of immediately available funds from the
Borrower (i) in reimbursement of any payment made by the Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent, or (ii) in payment of interest on such a
payment made by the Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of the Issuing Lender will pay to each Lender, in
the same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain for the account of the Issuing Lender the amount of the Ratable Share of
such funds of any Lender that did not make a Participation Advance in respect of
such payment by the Issuing Lender.
               2.9.4.2 If the Administrative Agent is required at any time to
return to the Borrower, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency

- 29 -



--------------------------------------------------------------------------------



 



Proceeding, any portion of any payment made by the Borrower to the
Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.
          2.9.5 Documentation. The Borrower agrees to be bound by the terms of
the Issuing Lender’s application and agreement for letters of credit and the
Issuing Lender’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from the Borrower’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
          2.9.6 Determinations to Honor Drawing Requests. In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
          2.9.7 Nature of Participation and Reimbursement Obligations. Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Issuing Lender upon
a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:
          (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender or any of its Affiliates,
the Borrower or any other Person for any reason whatsoever, or which the
Borrower may have against the Issuing Lender or any of its Affiliates, any
Lender or any other Person for any reason whatsoever;
          (ii) the failure of the Borrower or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.6 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.9.3 [Disbursements, Reimbursement];

- 30 -



--------------------------------------------------------------------------------



 



          (iii) any lack of validity or enforceability of any Letter of Credit;
          (iv) any claim of breach of warranty that might be made by the
Borrower or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which the Borrower or any Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Lender or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between the Borrower or any Subsidiaries of the Borrower and the beneficiary for
which any Letter of Credit was procured);
          (v) the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuing Lender or any of its Affiliates has been notified thereof;
          (vi) payment by the Issuing Lender or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
          (vii) the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
          (viii) any failure by the Issuing Lender or any of its Affiliates to
issue any Letter of Credit in the form requested by the Borrower, unless the
Issuing Lender has received written notice from the Borrower of such failure
within three Business Days after the Issuing Lender shall have furnished the
Borrower and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
          (ix) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of the Borrower or
Subsidiaries of the Borrower;
          (x) any breach of this Agreement or any other Loan Document by any
party thereto;
          (xi) the occurrence or continuance of an Insolvency Proceeding with
respect to the Borrower;
          (xii) the fact that an Event of Default or a Potential Default shall
have occurred and be continuing;

- 31 -



--------------------------------------------------------------------------------



 



          (xiii) the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and
          (xiv) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
          Nothing in the preceding section shall relieve the Issuing Lender from
liability for the Issuing Lender’s gross negligence or willful misconduct in
connection with actions or omissions described in clauses (i) through (xiv) of
such section. In no event shall the Issuing Lender or its Affiliates be liable
to any Lender for any indirect, consequential, incidental, punitive, exemplary
or special damages or expenses (including without limitation attorneys’ fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.
          2.9.8 Indemnity. The Borrower hereby agrees to protect, indemnify, pay
and save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel)
which the Issuing Lender or any of its Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of (A) the gross negligence or willful misconduct of the
Issuing Lender as determined by a final non-appealable judgment of a court of
competent jurisdiction or (B) the wrongful dishonor by the Issuing Lender or any
of Issuing Lender’s Affiliates of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Official Body.
          2.9.9 Liability for Acts and Omissions. As between the Borrower and
the Issuing Lender, or the Issuing Lender’s Affiliates, the Borrower assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to the Borrower or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of the Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among the Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required

- 32 -



--------------------------------------------------------------------------------



 



in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of the Issuing Lender or its
Affiliates, as applicable, including any act or omission of any Official Body,
and none of the above shall affect or impair, or prevent the vesting of, any of
the Issuing Lender’s or its Affiliates rights or powers hereunder. Nothing in
the preceding sentence shall relieve the Issuing Lender from liability for the
Issuing Lender’s gross negligence or willful misconduct in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall the Issuing Lender or its Affiliates be liable to
the Borrower for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.
          Without limiting the generality of the foregoing, the Issuing Lender
and each of its Affiliates (i) may rely on any oral or other communication
believed in good faith by the Issuing Lender or such Affiliate to have been
authorized or given by or on behalf of the applicant for a Letter of Credit,
(ii) may honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the Issuing Lender or its Affiliate;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Issuing Lender or its
Affiliate in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
          In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the Issuing Lender or
its Affiliates under or in connection with the Letters of Credit issued by it or
any documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.
          2.9.10 Issuing Lender Reporting Requirements. Each Issuing Lender
shall, on the first Business Day of each month, provide to Administrative Agent
and Borrower a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party, the original face amount (if any), and
the expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

- 33 -



--------------------------------------------------------------------------------



 



     2.10 Reduction of Revolving Credit Commitment. The Borrower shall have the
right at any time after the Closing Date upon five (5) days’ prior written
notice to the Administrative Agent to permanently reduce (ratably among the
Lenders in proportion to their Ratable Shares) the Revolving Credit Commitments,
in a minimum amount of $5,000,000 and whole multiples of $1,000,000, or to
terminate completely the Revolving Credit Commitments, without penalty or
premium except as hereinafter set forth; provided that any such reduction or
termination shall be accompanied by prepayment of the Notes, together with
outstanding Commitment Fees, and the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section 5.10
[Indemnity] hereof) to the extent necessary to cause the aggregate Revolving
Facility Usage after giving effect to such prepayments to be equal to or less
than the Revolving Credit Commitments as so reduced or terminated. Any notice to
reduce the Revolving Credit Commitments under this Section shall be irrevocable,
except a termination in full of the Revolving Credit Commitments may be
conditioned on the effectiveness of a replacement credit facility.
     2.11 Increase in Revolving Credit Commitments.
          2.11.1 Increasing Lenders and New Lenders. The Borrower may, at any
time prior to the second anniversary of the Closing Date, make a one time
request that (1) the current Lenders increase their Revolving Credit Commitments
(any current Lender which elects to increase its Revolving Credit Commitment
shall be referred to as an “Increasing Lender”) or (2) one or more new lenders
(each a “New Lender”) join this Agreement and provide a Revolving Credit
Commitment hereunder, subject to the following terms and conditions:
          (i) No Obligation to Increase. No current Lender shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender.
          (ii) Defaults. There shall exist no Events of Default or Potential
Default on the effective date of such increase after giving effect to such
increase.
          (iii) Aggregate Revolving Credit Commitments. Such increase shall be
in an amount less than or equal to $50,000,0000.
          (iv) Resolutions; Opinion. The Borrower shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of its corporate secretary with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by the Borrower, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Borrower.
          (v) Notes. The Borrower shall execute and deliver (1) to each
Increasing Lender a replacement revolving credit Note reflecting the new amount
of such Increasing Lender’s Revolving Credit Commitment after giving effect to
the increase (and the prior Note issued to such Increasing Lender shall be
deemed to be terminated) and (2) to each New Lender

- 34 -



--------------------------------------------------------------------------------



 



a revolving credit Note reflecting the amount of such New Lender’s Revolving
Credit Commitment.
          (vi) Approval of New Lenders. Any New Lender shall be subject to the
approval of the Administrative Agent, which approval shall not be unreasonably
withheld or delayed.
          (vii) Increasing Lenders. Each Increasing Lender shall confirm its
agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrower and delivered to the Administrative Agent at least five
(5) days before the effective date of such increase.
          (viii) New Lenders—Joinder. Each New Lender shall execute a lender
joinder in substantially the form of Exhibit 2.11 pursuant to which such New
Lender shall join and become a party to this Agreement and the other Loan
Documents with a Revolving Credit Commitment in the amount set forth in such
lender joinder.
          2.11.2 Treatment of Outstanding Loans and Letters of Credit.
          (i) Repayment of Outstanding Loans; Borrowing of New Loans. On the
effective date of such increase, the Borrower shall repay all Loans then
outstanding, subject to the Borrower’s indemnity obligations under Section 5.10
[Indemnity]; provided that it may borrow new Loans with a Borrowing Date on such
date. Each of the Lenders shall participate in any new Loans made on or after
such date in accordance with their respective Ratable Shares after giving effect
to the increase in Revolving Credit Commitments contemplated by this Section.
          (ii) Outstanding Letters of Credit. Repayment of Outstanding Loans;
Borrowing of New Loans. On the effective date of such increase, each Increasing
Lender and each New Lender (i) will be deemed to have purchased a participation
in each then outstanding Letter of Credit equal to its Ratable Share of such
Letter of Credit and the participation of each other Lender in such Letter of
Credit shall be adjusted accordingly and (ii) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.
3. [INTENTIONALLY OMITTED]

4. INTEREST RATES
     4.1 Interest Rate Options. The Borrower shall pay interest in respect of
the outstanding unpaid principal amount of the Loans as selected by it from the
Base Rate Option or LIBOR Rate Option set forth below applicable to the Loans,
it being understood that, subject to the provisions of this Agreement, the
Borrower may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than six
(6) Borrowing Tranches in the aggregate among all of the Loans and provided
further that if an Event of Default or Potential Default exists and is

- 35 -



--------------------------------------------------------------------------------



 



continuing, the Borrower may not request, convert to, or renew the LIBOR Rate
Option for any Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the LIBOR Rate Option shall be
converted at the end of the applicable Interest Period to the Base Rate Option.
If at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender’s highest lawful rate, the rate of interest on such Lender’s
Loan shall be limited to such Lender’s highest lawful rate.
          4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest
Rate. The Borrower shall have the right to select from the following Interest
Rate Options applicable to the Revolving Credit Loans:
          (i) Revolving Credit Base Rate Option: A fluctuating rate per annum
(computed on the basis of a year of 360 days and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or
          (ii) Revolving Credit LIBOR Rate Option: A rate per annum (computed on
the basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate
plus the Applicable Margin.
Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.
          4.1.2 Rate Quotations. The Borrower may call the Administrative Agent
on or before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.
     4.2 Interest Periods. At any time when the Borrower shall select, convert
to or renew a LIBOR Rate Option, the Borrower shall notify the Administrative
Agent thereof at least three (3) Business Days prior to the effective date of
such LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:
          4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans
under the LIBOR Rate Option shall be in integral multiples of $1,000,000 and not
less than $5,000,000; and
          4.2.2 Renewals. In the case of the renewal of a LIBOR Rate Option at
the end of an Interest Period, the first day of the new Interest Period shall be
the last day of the preceding Interest Period, without duplication in payment of
interest for such day.
     4.3 Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Administrative
Agent or upon written demand by the Required Lenders to the Administrative
Agent:

- 36 -



--------------------------------------------------------------------------------



 



          4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit Fees
and the rate of interest for each Loan otherwise applicable pursuant to
Section 2.9.2 [Letter of Credit Fees] or Section 4.1 [Interest Rate Options],
respectively, shall be increased by 2.0% per annum;
          4.3.2 Other Obligations. Each other Obligation hereunder if not paid
when due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable under the Revolving Credit Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is paid in full; and
          4.3.3 Acknowledgment. The Borrower acknowledges that the increase in
rates referred to in this Section 4.3 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by Borrower
upon demand by Administrative Agent.
     4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
          4.4.1 Unascertainable. If on any date on which a LIBOR Rate would
otherwise be determined, the Administrative Agent shall have determined that:
          (i) adequate and reasonable means do not exist for ascertaining such
LIBOR Rate, or
          (ii) a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].
          4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any
time any Lender shall have determined that:
          (i) the making, maintenance or funding of any Loan to which a LIBOR
Rate Option applies has been made impracticable or unlawful by compliance by
such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or
          (ii) such LIBOR Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan, or
          (iii) after making all reasonable efforts, deposits of the relevant
amount in Dollars for the relevant Interest Period for a Loan, or to banks
generally, to which a LIBOR Rate Option applies, respectively, are not available
to such Lender with respect to such Loan, or to banks generally, in the
interbank eurodollar market,
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].
          4.4.3 Administrative Agent’s and Lender’s Rights. In the case of any
event specified in Section 4.4.1 [Unascertainable] above, the Administrative
Agent shall promptly so

- 37 -



--------------------------------------------------------------------------------



 



notify the Lenders and the Borrower thereof, and in the case of an event
specified in Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available]
above, such Lender shall promptly so notify the Administrative Agent and endorse
a certificate to such notice as to the specific circumstances of such notice,
and the Administrative Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrower. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Administrative Agent, or (B) such Lender, in the case of such notice
given by such Lender, to allow the Borrower to select, convert to or renew a
LIBOR Rate Option shall be suspended until the Administrative Agent shall have
later notified the Borrower, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrower shall, subject to the Borrower’s indemnification
Obligations under Section 5.10 [Indemnity], as to any Loan of the Lender to
which a LIBOR Rate Option applies, on the date specified in such notice either
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or prepay such Loan in accordance with Section 5.6 [Voluntary
Prepayments]. Absent due notice from the Borrower of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date.
     4.5 Selection of Interest Rate Options. If the Borrower fails to select a
new Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR
Rate Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option commencing upon the last day of the existing Interest
Period.
5. PAYMENTS
     5.1 Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 2:00 p.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of PNC with
respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans in U.S. Dollars and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 2:00 p.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative

- 38 -



--------------------------------------------------------------------------------



 



Agent, the Administrative Agent shall pay the Lenders the Federal Funds
Effective Rate with respect to the amount of such payments for each day held by
the Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement and shall be deemed an “account stated.”
     5.2 Pro Rata Treatment of Lenders. Each borrowing shall be allocated to
each Lender according to its Ratable Share, and each selection of, conversion to
or renewal of any Interest Rate Option and each payment or prepayment by the
Borrower with respect to principal, interest, Commitment Fees, Letter of Credit
Fees, or other fees (except for the Administrative Agent’s Fee and the Issuing
Lender’s fronting fee) or amounts due from the Borrower hereunder to the Lenders
with respect to the Loans, shall (except as otherwise may be provided with
respect to a Defaulting Lender or a Delinquent Lender and except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be made in proportion to the
applicable Loans outstanding from each Lender and, if no such Loans are then
outstanding, in proportion to the Ratable Share of each Lender. Notwithstanding
any of the foregoing, each borrowing or payment or prepayment by the Borrower of
principal, interest, fees or other amounts from the Borrower with respect to
Swing Loans shall be made by or to PNC according to Section 2.6.5 [Borrowings to
Repay Swing Loans].
     5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its Ratable Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
          (i) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and
          (ii) the provisions of this Section 5.3 shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of the Loan Documents or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

- 39 -



--------------------------------------------------------------------------------



 



The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, any Lender that fails at any time to comply with the
provisions of this Section 5.3 with respect to purchasing participations from
the other Lenders whereby such Lender’s share of any payment received, whether
by setoff or otherwise, is in excess of its Ratable Share of such payments due
and payable to all of the Lenders, when and to the full extent required by the
provisions of this Agreement, shall be deemed delinquent (a “Delinquent Lender”)
and shall be deemed a Delinquent Lender until such time as each such delinquency
and all of its obligations hereunder are satisfied. A Delinquent Lender shall be
deemed to have assigned any and all payments due to it from the Borrower,
whether on account of or relating to outstanding Loans, Letters of Credit,
interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective Ratable Share of all
outstanding Loans and other unpaid Obligations of the Borrower. The Delinquent
Lender hereby authorizes the Administrative Agent to distribute such payments to
the nondelinquent Lenders in proportion to their respective Ratable Share of all
outstanding Loans and other unpaid Obligations of the Borrower. A Delinquent
Lender shall be deemed to have satisfied in full a delinquency when and if, as a
result of application of the assigned payments to all outstanding Loans and
other unpaid Obligations of the Borrower to the nondelinquent Lenders, the
Lenders’ respective Ratable Share of all outstanding Loans and unpaid
Obligations have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.
     5.4 Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
     5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable on demand after such principal amount or other monetary
Obligation

- 40 -



--------------------------------------------------------------------------------



 



becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).
     5.6 Voluntary Prepayments.
          5.6.1 Right to Prepay. The Borrower shall have the right at its option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever the
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of the Revolving Credit Loans or no later than
1:00 p.m. on the date of prepayment of Swing Loans, setting forth the following
information:
          (w) the date, which shall be a Business Day, on which the proposed
prepayment is to be made;
          (x) a statement indicating the application of the prepayment between
Loans to which the Base Rate Option applies and Loans to which the LIBOR Rate
Option applies;
          (y) a statement indicating the application of the prepayment between
the Revolving Credit Loans and Swing Loans; and
          (z) the total principal amount of such prepayment, which shall not be
less than the lesser of (i) the Facility Usage or (ii) $100,000 for any Swing
Loan or $1,000,000 for any Revolving Credit Loan.
          All prepayment notices shall be irrevocable. The principal amount of
the Loans for which a prepayment notice is given, together with interest on such
principal amount except with respect to Loans to which the Base Rate Option
applies, shall be due and payable on the date specified in such prepayment
notice as the date on which the proposed prepayment is to be made. Except as
provided in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the
Borrower prepays a Loan but fails to specify the applicable Borrowing Tranche
which the Borrower is prepaying, the prepayment shall be applied first to Loans
to which the Base Rate Option applies, then to Loans to which the LIBOR Rate
Option applies. Any prepayment hereunder shall be subject to the Borrower’s
Obligation to indemnify the Lenders under Section 5.10 [Indemnity].
          5.6.2 Replacement of a Lender. In the event any Lender (i) gives
notice under Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests
compensation under Section 5.8 [Increased Costs], or requires the Borrower to
pay any additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender, (iv)
becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall

- 41 -



--------------------------------------------------------------------------------



 



assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
          (i) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8 [Successors and Assigns];
          (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
          (iv) such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     5.7 [Intentionally Omitted]
     5.8 Increased Costs.
          5.8.1 Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;
          (ii) subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan under the LIBOR Rate Option made
by it, or change the basis of taxation of payments to such Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 5.9 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or
          (iii) impose on any Lender, the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or any Loan
under the LIBOR Rate Option made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make

- 42 -



--------------------------------------------------------------------------------



 



any such Loan), or to increase the cost to such Lender or the Issuing Lender of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Issuing Lender, the Borrower will pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.
          5.8.2 Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.
          5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in
Sections 5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
          5.8.4 Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     5.9 Taxes.
          5.9.1 Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and

- 43 -



--------------------------------------------------------------------------------



 



clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required by applicable Law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Issuing Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Official Body in accordance with applicable Law.
          5.9.2 Payment of Other Taxes by the Borrower. Without limiting the
provisions of Section 5.9.1 [Payments Free of Taxes] above, the Borrower shall
timely pay any Other Taxes to the relevant Official Body in accordance with
applicable Law.
          5.9.3 Indemnification by the Borrower. The Borrower shall indemnify
the Administrative Agent, each Lender and the Issuing Lender, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.
          5.9.4 Evidence of Payments. As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrower to an Official Body, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
          5.9.5 Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the Law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Notwithstanding the submission of such documentation claiming a reduced rate of
or exemption from U.S. withholding tax, the Administrative Agent shall be
entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations. Further, the Administrative Agent
is indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in

- 44 -



--------------------------------------------------------------------------------



 



accordance with regulations under § 1441 of the Internal Revenue Code. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
          Without limiting the generality of the foregoing, in the event that
the Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
          (i) two (2) duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
          (ii) two (2) duly completed valid originals of IRS Form W-8ECI,
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) two (2) duly completed valid originals of IRS Form W-8BEN, or
          (iv) any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.
          (v) To the extent that any Lender is not a Foreign Lender, such Lender
shall submit to the Administrative Agent two (2) originals of a W-9 or any other
form prescribed by applicable Law demonstrating that such Lender is not a
Foreign Lender.
     5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of margin, any loss or expense incurred in liquidating or employing
deposits from third parties and any loss or expense incurred in connection with
funds acquired by a Lender to fund or maintain Loans subject to a LIBOR Rate
Option) which such Lender sustains or incurs as a consequence of any
          (i) payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),

- 45 -



--------------------------------------------------------------------------------



 



          (ii) attempt by the Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2
[Interest Periods] or notice relating to prepayments under Section 5.6
[Voluntary Prepayments], or
          (iii) default by the Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrower to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.
          If any Lender sustains or incurs any such loss or expense, it shall
from time to time notify the Borrower of the amount determined in good faith by
such Lender (which determination may include such assumptions, allocations of
costs and expenses and averaging or attribution methods as such Lender shall
deem reasonable) to be necessary to indemnify such Lender for such loss or
expense. Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.
     5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and may at its option effect settlement on any other Business Day. These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 5.11 shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment]. The
Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender’s
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrower to the Administrative Agent
with respect to the Revolving Credit Loans.
6. REPRESENTATIONS AND WARRANTIES
     6.1 Representations and Warranties. The Borrower represents and warrants to
the Administrative Agent and each of the Lenders as follows:
          6.1.1 Organization and Qualification; Power and Authority; Compliance
With Laws; Title to Properties; Event of Default. The Borrower has full power to
enter into, execute, deliver and carry out this Agreement and the other Loan
Documents, to incur the Indebtedness

- 46 -



--------------------------------------------------------------------------------



 



contemplated by the Loan Documents and to perform its Obligations under the Loan
Documents to which it is a party, and all such actions have been duly authorized
by all necessary proceedings on its part. The Borrower and each Subsidiary of
the Borrower (i) is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) as of the Closing Date and as of each subsequent date that any
updated Schedules are delivered pursuant to Section 6.2 [Updates to Schedule]
hereof, is duly licensed or qualified and in good standing in each jurisdiction
listed on Schedule 6.1.1 and in all other jurisdictions where the property owned
or leased by it or the nature of the business transacted by it or both makes
such licensing or qualification necessary except where failure to do so could
not individually or in the aggregate, reasonably be expected to constitute a
Material Adverse Change, (iv) is in compliance in all material respects with all
applicable Laws (other than Environmental Laws which are specifically addressed
in Section 6.1.14 [Environmental Matters]) in all jurisdictions in which the
Borrower or any Subsidiary of the Borrower is presently or will be doing
business except where the failure to do so could not reasonably be expected to
constitute a Material Adverse Change, and (v) has good and marketable title to
or valid leasehold interest in all properties, assets and other material rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records and that are necessary to the operation of its business,
free and clear of all Liens and encumbrances except Permitted Liens. No Event of
Default or Potential Default exists or is continuing.
          6.1.2 Subsidiaries and Owners; Investment Companies. Schedule 6.1.2
states as of the Closing Date and as of each subsequent date that any updated
Schedules are delivered pursuant to Section 6.2 [Updates to Schedule] hereof
(i) the name of each of the Borrower’s Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”), (ii) the name of each holder of
an equity interest in the Borrower, the amount, percentage and type of such
equity interest (the "Borrower Equity Interests”), and (iii) any options,
warrants or other rights outstanding to purchase any such equity interests
referred to in clause (i) or (iii) (collectively the “Equity Interests”). All of
the Subsidiary Equity Interests that the Borrower and its Subsidiaries purport
to own are free and clear in each case of any Lien and all such Subsidiary
Equity Interests have been validly issued and are fully paid and nonassessable.
Neither the Borrower nor any of the Subsidiaries of the Borrower is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.”
          6.1.3 Validity and Binding Effect. This Agreement and each of the
other Loan Documents (i) has been duly and validly executed and delivered by the
Borrower, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
its terms, subject in each case to applicable bankruptcy, insolvency,
reorganization or similar laws generally affecting creditor’s rights.
          6.1.4 No Conflict; Material Contracts; Consents. Neither the execution
and delivery of this Agreement or the other Loan Documents by the Borrower nor
the consummation of the transactions herein or therein contemplated or
compliance with the terms and provisions

- 47 -



--------------------------------------------------------------------------------



 



hereof or thereof by the Borrower will conflict with, constitute a default under
or result in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of the Borrower or (ii) any Material Contracts or
order, writ, judgment, injunction or decree to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of the Borrower or any of its Subsidiaries (other than Liens granted under the
Loan Documents) except where failure to do so could not reasonably be expected
to result in a Material Adverse Change. There is no default under such Material
Contract and neither the Borrower, nor its Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which could reasonably be expected to result
in a Material Adverse Change. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents. Schedule 6.1.4 accurately sets out, as of the Closing Date and as of
each subsequent date that any updated Schedules are delivered pursuant to
Section 6.2 [Updates to Schedule] hereof, a list and description of all Material
Contracts.
          6.1.5 Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of the Borrower, threatened against
the Borrower or any Subsidiary of the Borrower at law or in equity before any
Official Body which individually or in the aggregate (i) could reasonably be
expected to result in any Material Adverse Change or (ii) purports to materially
adversely affect the legality, validity or enforceability of this Agreement or
any Note or the consummation of the transactions contemplated hereby. Neither
the Borrower nor any Subsidiaries of the Borrower is in violation of any order,
writ, injunction or any decree of any Official Body which could reasonably be
expected to result in any Material Adverse Change.
          6.1.6 Financial Statements.
          (i) Historical Statements. The Borrower has delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end of the three (3) fiscal years ended
December 31, 2008. In addition, the Borrower has delivered to the Administrative
Agent copies of its unaudited consolidated interim financial statements for the
fiscal year to date and as of the end of the fiscal quarter ended June 30, 2009
(all such annual and interim statements being collectively referred to as the
“Statements”). The Statements were compiled from the books and records
maintained by the Borrower’s management, are correct and complete in all
material respects and fairly represent the consolidated financial condition of
the Borrower and its Subsidiaries as of the respective dates thereof and the
results of operations for the fiscal periods then ended and have been prepared
in accordance with GAAP consistently applied, subject (in the case of the
interim statements) to normal year-end audit adjustments.
     (ii) Accuracy of Financial Statements. Neither the Borrower nor any
Subsidiary of the Borrower has any material liabilities, contingent or
otherwise, or forward or long-term commitments that are not disclosed in the
Statements or in the notes thereto, and except as disclosed therein there are no
unrealized or anticipated losses from any commitments

- 48 -



--------------------------------------------------------------------------------



 



of the Borrower or any Subsidiary of the Borrower which could reasonably be
expected to cause a Material Adverse Change. Since December 31, 2008, no
Material Adverse Change has occurred.
          6.1.7 Margin Stock. Neither the Borrower nor any Subsidiaries of the
Borrower engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. Neither the Borrower
nor any Subsidiary of the Borrower holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of the Borrower
or any Subsidiary of the Borrower are or will be represented by margin stock.
          6.1.8 Full Disclosure. Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading.
          6.1.9 Taxes. All federal, state, local and other tax returns required
to have been filed with respect to the Borrower and each Subsidiary of the
Borrower have been filed, and payment or adequate provision has been made for
the payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.
          6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc. The Borrower
and each Subsidiary of the Borrower owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
the Borrower or such Subsidiary, without known possible, alleged or actual
conflict with the rights of others, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change.
          6.1.11 Employment Matters. The Borrower is in compliance with all
employment agreements, employment contracts, collective bargaining agreements
and other agreements among the Borrower and its employees (collectively, “Labor
Contracts”) and all applicable federal, state and local labor and employment
Laws including those related to equal employment opportunity and affirmative
action, labor relations, minimum wage, overtime, child labor, medical insurance
continuation, worker adjustment and relocation notices, immigration controls and
worker and unemployment compensation, in each case where the failure to comply

- 49 -



--------------------------------------------------------------------------------



 



could reasonably be expected to constitute a Material Adverse Change. There are
no outstanding grievances, arbitration awards or appeals therefrom arising out
of the Labor Contracts or current or threatened strikes, picketing, handbilling
or other work stoppages or slowdowns at facilities of the Borrower or any such
Subsidiary which in any case could reasonably be expected to constitute a
Material Adverse Change.
          6.1.12 Insurance. The properties of the Borrower and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of the Borrower and each such Subsidiary in accordance with prudent
business practice in the industry of the Borrower and such Subsidiaries.
          6.1.13 ERISA Compliance. (i) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws;
               (ii) Each Plan that is intended to qualify under Section 401(a)
of the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification;
               (iii) Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan;
               (iv) No ERISA Event (other than an Exempt Reportable Event) has
occurred or is reasonably expected to occur;
               (v) No Pension Plan has any Unfunded Pension Liability. For
purposes of this Agreement, the term “Unfunded Pension Liability” means that the
Pension Plan’s assets are less than 60% of its funding target, using the funding
calculation required by Section 303 of ERISA and Section 436 of the Code;
               (vi) Neither Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA);
               (vii) Neither Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan;
               (viii) Neither Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA; and
               (ix) The expected post-retirement benefit obligations of the
Borrower and its Subsidiaries, as determined in accordance with the applicable
provisions of the Financial Accounting Standards Board, and without regard to
liabilities attributable to the Project Mine

- 50 -



--------------------------------------------------------------------------------



 



Subsidiaries or continued coverage mandated by Section 4980B of the Code, are
less than $5,000,000.
          6.1.14 Environmental Matters. Except for those items described on
Schedule 6.1.14, none of which items, individually or collectively, could be
reasonably expected to result in a Material Adverse Change:
               (i) Neither the Borrower nor its Subsidiaries has received any
Environmental Complaint, whether directed or issued to the Borrower or its
Subsidiaries or relating or pertaining to activities undertaken by any prior
owner, operator or occupant of the Real Property, which could reasonably be
expected to result in a Material Adverse Change, and has no reason to believe
that it might receive an Environmental Complaint that could reasonably be
expected to result in a Material Adverse Change.
               (ii) No activity of the Borrower or its Subsidiaries at the Real
Property is being conducted in violation of any Environmental Law or Required
Environmental Permit, which such activity could reasonably be expected to result
in a Material Adverse Change, and to the knowledge of the Borrower or its
Subsidiaries, no activity of any prior owner, operator or occupant of the Real
Property has caused an on-going violation of any Environmental Law, which such
activity could reasonably be expected to result in a Material Adverse Change.
               (iii) There are no Regulated Substances present on, in, under, or
emanating from, or, to the Borrower’s or its Subsidiaries’ knowledge, emanating
to, the Real Property or any portion thereof which result in Contamination,
which such Contamination could reasonably be expected to result in a Material
Adverse Change.
               (iv) The Borrower and its Subsidiaries have all Required
Environmental Permits, the absence of which could reasonably be expected to
result in a Material Adverse Change, and all such Required Environmental Permits
are in full force and effect.
               (v) The Borrower and its Subsidiaries have submitted to an
Official Body and/or maintains, as appropriate, all Required Environmental
Notices where the failure to submit and/or maintain such Required Environmental
Notices could reasonably be expected to result in a Material Adverse Change.
               (vi) No structures, improvements, equipment, fixtures,
impoundments, pits, lagoons or aboveground or underground storage tanks located
on the Real Property contain or use, except in compliance with Environmental
Laws and Required Environmental Permits, Regulated Substances or otherwise are
operated or maintained except in compliance with Environmental Laws and Required
Environmental Permits where such failure to contain, or the use of, Regulated
Substances or the noncompliance with Environmental Laws or Required
Environmental Permits, could reasonably be expected to result in a Material
Adverse Change. To the knowledge of the Borrower and its Subsidiaries, no
structures, improvements, equipment, fixtures, impoundments, pits, lagoons or
aboveground or underground storage tanks of prior owners, operators or occupants
of the Real Property contained or used, except in compliance with Environmental
Laws, Regulated Substances or otherwise were operated or maintained by

- 51 -



--------------------------------------------------------------------------------



 



any such prior owner, operator or occupant except in compliance with
Environmental Laws where such failure to contain, or the use of, Regulated
Substances or the noncompliance with Environmental Laws or Required
Environmental Permits, could reasonably be expected to result in a Material
Adverse Change.
               (vii) To the knowledge of the Borrower or its Subsidiaries, no
facility or site to which the Borrower and its Subsidiaries have, either
directly or indirectly by a third party, sent Regulated Substances for storage,
treatment, disposal or other management is identified in writing or proposed in
writing to be identified on any list of contaminated properties or other
properties which pursuant to Environmental Laws are the subject of an
investigation, cleanup, removal, remediation or other response action by an
Official Body where such investigation, cleanup, removal, remediation or other
response by an Official Body could reasonably be expected to result in a
Material Adverse Change.
               (viii) No portion of the Real Property is identified in writing
or, to the knowledge of the Borrower or its Subsidiaries, proposed to be
identified in writing on any list of contaminated properties or other properties
which pursuant to Environmental Laws are the subject of an investigation or
remediation action by an Official Body where such investigation or remediation
action by an Official Body could reasonably be expected to result in a Material
Adverse Change, nor to the knowledge of the Borrower or any such Subsidiary, is
any property adjoining or in the proximity of the Real Property so identified or
proposed to be identified on any such list where such identification or proposed
identification would result in an investigation or remediation action by an
Official Body that could reasonably be expected to result in a Material Adverse
Change.
               (ix) No portion of the Real Property constitutes an
Environmentally Sensitive Area where the inclusion of such portion of the Real
Property constituting an Environmentally Sensitive Area could reasonably be
expected to result in a Material Adverse Change.
               (x) No lien or other encumbrance authorized by Environmental Laws
exists against the Real Property and neither the Borrower nor its Subsidiaries
has any reason to believe that such a lien or encumbrance may be imposed where
such lien or encumbrance could reasonably be expected to result in a Material
Adverse Change.
          6.1.15 Title to Property. As of the Closing Date, the Borrower and its
Subsidiaries have good and sufficient title to their respective properties which
the Borrower and its Subsidiaries own or purport to own that in the aggregate
are material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 6.1.6(i) [Historical Statements] or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this Agreement.
All leases that in the aggregate are material in relation to the business,
operation, financial condition, assets or properties of the Borrower and its
Subsidiaries, taken as a whole, are valid and subsisting and are in full force
and effect in all material respects.

- 52 -



--------------------------------------------------------------------------------



 



          6.1.16 Solvency. The Borrower is Solvent. After giving effect to the
transactions contemplated by the Loan Documents on the Closing Date, including
all Indebtedness incurred thereby and the payment of all fees related thereto,
the Borrower will be Solvent, determined as of the Closing Date.
          6.1.17 Coal Act; Black Lung Act. To the extent applicable, the
Borrower, its Subsidiaries and its “related persons” (as defined in the Coal
Act) are in compliance in all material respects with the Coal Act and none of
the Borrower, its Subsidiaries or its related persons has any liability under
the Coal Act except with respect to premiums or other payments required
thereunder which have been paid when due and except to the extent that the
liability thereunder could not reasonably be expected to result in a Material
Adverse Change. The Borrower and its Subsidiaries are in compliance in all
material respects with the Black Lung Act, and neither the Borrower nor its
Subsidiaries has any liability under the Black Lung Act except with respect to
premiums, contributions or other payments required thereunder which have been
paid when due and except to the extent that the liability thereunder could not
reasonably be expected to result in a Material Adverse Change.
          6.1.18 Bonding Capacity. After giving effect to the transactions
contemplated by the Loan Documents, the Borrower and its Subsidiaries have a
sufficient mine bonding capacity reasonably necessary to conduct its operations
as projected in accordance with the financial projections of the Borrower and
its Subsidiaries provided to the Administrative Agent.
          6.1.19 Permit Blockage. Neither the Borrower nor its Subsidiaries have
been barred for a period in excess of fourteen (14) consecutive days from
receiving surface mining or underground mining permits pursuant to the permit
block provisions of the Surface Mining Control and Reclamation Act, 30 U.S.C. §§
1201 et seq., and the regulations promulgated thereto, or any corresponding
state laws or regulations.
     6.2 Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrower shall, on the date it delivers its annual
financial statements to the Administrative Agent pursuant to Section 8.3.2
[Annual Financial Statements] hereof, provide the Administrative Agent in
writing with such revisions or updates to such Schedule as may be necessary or
appropriate to update or correct same; provided, however, that no Schedule shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and until the Required Lenders, in their sole and absolute
discretion, shall have accepted in writing such revisions or updates to such
Schedule.
7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
     The obligation of each Lender to make Loans and of the Issuing Lender to
issue Letters of Credit hereunder is subject to the performance by the Borrower
of its Obligations to be performed hereunder at or prior to the making of any
such Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

- 53 -



--------------------------------------------------------------------------------



 



     7.1 First Loans and Letters of Credit.
          7.1.1 Deliveries. On the Closing Date, the Administrative Agent shall
have received each of the following in form and substance satisfactory to the
Administrative Agent:
          (i) A certificate of the Borrower signed by an Authorized Officer,
dated the Closing Date stating that the Borrower is in compliance with each of
its representations, warranties, covenants and conditions hereunder, no Event of
Default or Potential Default exists, no litigation which is material adverse to
the Borrower and its Subsidiaries, taken as a whole, exists and no Material
Adverse Change has occurred since the date of the last audited financial
statements of the Borrower delivered to the Administrative Agent;
          (ii) A certificate dated the Closing Date and signed by the Secretary
or an Assistant Secretary of the Borrower, certifying as appropriate as to:
(a) all action taken by the Borrower in connection with this Agreement and the
other Loan Documents; (b) the names of the Authorized Officers authorized to
sign the Loan Documents and their true signatures; and (c) copies of its
organizational documents as in effect on the Closing Date certified by the
appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of the Borrower in each state where
organized or qualified to do business;
          (iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer;
          (iv) A written opinion of counsel for the Borrower, dated the Closing
Date and as to the matters set forth in Schedule 7.1.1;
          (v) Evidence that adequate insurance required to be maintained under
this Agreement is in full force and effect in form and substance satisfactory to
the Administrative Agent and its counsel;
          (vi) The Borrower shall have terminated the commitments, and paid in
full all Indebtedness, interest, fees and other amounts outstanding, under the
$130,000,000 Credit Agreement dated as of March 8, 2005, among the Borrower, the
lenders parties thereto and Citibank, N.A., as agent for such lenders, and each
of the lenders that is a party to such Credit Agreement hereby waives, upon
execution of this Agreement, the three Business Days notice required by
Section 2.04 of such Credit Agreement relating to the termination of commitments
thereunder;
          (vii) A Lien search in acceptable scope and with acceptable results;
          (viii) All material consents, approvals and licenses required to
effectuate the transactions contemplated hereby have been obtained;
          (ix) The projected financial projections (including balance sheets,
statements of operations and cash flows) of the Borrower for the 2009 through
2012 fiscal years;

- 54 -



--------------------------------------------------------------------------------



 



          (x) Evidence that after giving effect to the transactions contemplated
by the Loan Documents, the Borrower has a sufficient mine bonding capacity to
conduct its operations as projected in accordance with the financial projections
of the Borrower and its Subsidiaries provided to the Administrative Agent; and
          (xi) Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.
          7.1.2 Payment of Fees. The Borrower shall have paid all fees payable
on or before the Closing Date.
     7.2 Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: the representations, warranties and
covenants of the Borrower subject to materiality or to a Material Adverse Change
clause shall then be true and correct; all other representations, warranties and
covenants of the Borrower shall then be true and correct in all material
respects; no Event of Default or Potential Default shall have occurred and be
continuing; the making of the Loans or issuance, extension or increase of such
Letter of Credit shall not contravene any Law applicable to the Borrower or any
Subsidiary of the Borrower; and the Borrower shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be to the
extent required pursuant to this Agreement.
8. COVENANTS
     The Borrower covenants and agrees that until Payment In Full, the Borrower
shall comply at all times with the following covenants:
     8.1 Affirmative Covenants.
          8.1.1 Preservation of Existence, Etc. The Borrower shall, and shall
cause (or with respect to any Project Mining Subsidiary, will use its best
efforts to cause) each of its Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change or as otherwise expressly permitted in Section 8.2.6
[Liquidations, Mergers, Etc.] and provided further that neither the Borrower nor
any of its Subsidiaries shall be required to preserve any right or franchise if
the Board of Directors of the Borrower or such Subsidiary shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower or such Subsidiary, as the case may be, and that the loss
thereof is not disadvantageous in any material respect to the Borrower, such
Subsidiary or the Lenders.
          8.1.2 Payment of Liabilities, Including Taxes, Etc. The Borrower
shall, and shall cause each of its Subsidiaries (other than the Project Mining
Subsidiaries) to, duly pay and discharge all liabilities to which it is subject
or which are asserted against it, promptly as and when the same shall become due
and payable, including all taxes, assessments and governmental

- 55 -



--------------------------------------------------------------------------------



 



charges upon it or any of its properties, assets, income or profits, prior to
the date on which penalties attach thereto, except to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Change or to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made. The Borrower will cause each Project Mining Subsidiary to pay and
discharge at or before the due date thereof, all of its income tax liabilities
and obligations under the Tax Sharing Agreement.
          8.1.3 Maintenance of Insurance. The Borrower shall, and shall cause
each of its Subsidiaries to, insure its properties and assets against loss or
damage by fire and such other insurable hazards as such assets are commonly
insured (including fire, extended coverage, property damage, workers’
compensation, public liability and business interruption insurance) and against
other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary.
          8.1.4 Maintenance of Properties and Leases. The Borrower shall, and
shall cause (or with respect to any Project Mining Subsidiary, will use its best
efforts to cause) each of its Subsidiaries to, maintain in good repair, working
order and condition (ordinary wear and tear excepted) in accordance with the
general practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, the
Borrower will make or cause to be made all appropriate repairs, renewals or
replacements thereof.
          8.1.5 Visitation Rights. The Borrower shall, and shall cause each of
its Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrower and the Administrative Agent with reasonable notice prior to any visit
or inspection. In the event any Lender desires to conduct an audit of the
Borrower, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent.
          8.1.6 Keeping of Records and Books of Account. The Borrower shall, and
shall cause each Subsidiary of the Borrower to, maintain and keep proper books
of record and account which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
          8.1.7 Compliance with Laws; Use of Proceeds. The Borrower shall, and
shall cause each of its Subsidiaries to, comply with all applicable Laws,
including all Environmental

- 56 -



--------------------------------------------------------------------------------



 



Laws, in all respects; provided that it shall not be deemed to be a violation of
this Section 8.1.7 if any failure to comply with any Law would not result in
fines, penalties, remediation costs, other similar liabilities or injunctive
relief which in the aggregate could reasonably be expected to constitute a
Material Adverse Change. The Borrower will use the Letters of Credit and the
proceeds of the Loans only in accordance with Section 2.8 [Use of Proceeds] and
as permitted by applicable Law.
          8.1.8 Anti-Terrorism Laws. Neither the Borrower nor its Subsidiaries
is or shall be (i) a Person with whom any Lender is restricted from doing
business under Executive Order No. 13224 or any other Anti-Terrorism Law,
(ii) engaged in any business involved in making or receiving any contribution of
funds, goods or services to or for the benefit of such a Person or in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
the prohibitions set forth in any Anti-Terrorism Law, or (iii) otherwise in
violation of any Anti-Terrorism Law. The Borrower shall provide to the Lenders
any certifications or information that a Lender requests to confirm compliance
by the Borrower and its Subsidiaries with Anti-Terrorism Laws.
          8.1.9 Maintenance of Material Contracts. The Borrower and its
Subsidiaries shall maintain and materially comply with the terms and conditions
of all Material Contracts, the nonperformance of which could reasonably be
expected to result in a Material Adverse Change.
          8.1.10 Maintenance of Licenses, Etc. The Borrower and its Subsidiaries
shall maintain in full force and effect all licenses, franchises, permits and
other authorizations necessary for the ownership and operation of its properties
and business if the failure so to maintain the same could reasonably be expected
to constitute a Material Adverse Change.
          8.1.11 Maintenance of Permits. The Borrower and its Subsidiaries shall
maintain all Required Mining Permits in full force and effect in accordance with
their terms except where the failure to do so could not reasonably be expected
to result in a Material Adverse Change.
     8.2 Negative Covenants.
          8.2.1 Indebtedness.
          (i) The Borrower shall not at any time create, incur, assume or suffer
to exist any Indebtedness, except:
               (A) Indebtedness under the Loan Documents;
               (B) Existing Indebtedness as set forth on Schedule 8.2.1
(including any extensions or renewals thereof); provided there is no increase in
the amount thereof;
               (C) Indebtedness secured by Purchase Money Security Interests and
capitalized leases;
               (D) Indebtedness secured by Liens permitted under Section 8.2.2
[Liens, Etc.];

- 57 -



--------------------------------------------------------------------------------



 



               (E) Indebtedness consisting of the Senior Notes (and any
replacements thereof);
               (F) other unsecured Indebtedness of the Borrower not to exceed
$25,000,000 in the aggregate at any one time; and
               (G) Any (i) Lender Provided Interest Rate Hedge, (ii) other
Interest Rate Hedge approved by the Administrative Agent or (iii) Indebtedness
under any Other Lender Provided Financial Services Product.
          (ii) The Borrower shall not permit any of its Consolidated
Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:
               (A) Existing Indebtedness as set forth on Schedule 8.2.1
(including any extensions or renewals thereof); provided there is no increase in
the amount thereof;
               (B) Indebtedness owing to the Borrower or to a Wholly-Owned
Consolidated Subsidiary; and
               (C) Indebtedness secured by Liens permitted under Section 8.2.2
[Liens, Etc.].
          8.2.2 Liens, Etc. The Borrower shall not, and shall not permit any of
its Consolidated Subsidiaries to, at any time create, incur, assume or suffer to
exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so or assign, or
permit any of its Consolidated Subsidiaries to assign, any right to receive
income (unless it makes, or causes to be made, effective provisions whereby the
Notes will be equally and ratably secured with any and all other obligations
thereby secured, such security to be pursuant to a written agreement
satisfactory to the Required Lenders), other than:
          (i) Permitted Liens;
          (ii) options or rights granted to the customers of any Project Mining
Subsidiary to acquire the equity interests of such Project Mining Subsidiary in
connection with the mining or lignite sales agreement relating to such Project
Mining Subsidiary;
          (iii) restrictions on the transferability of the equity interests and
certain assets of any Project Mining Subsidiary without the consent of the
customers of such Project Mining Subsidiary;
          (iv) options or rights granted to (A) the customer of any Project
Mining Subsidiary to acquire the equity interests of such Project Mining
Subsidiary and/or certain assets of such Project Mining Subsidiary and (B) the
Borrower to transfer to the customer of any Project Mining Subsidiary the equity
interests and/or certain assets of such Project Mining Subsidiary, in each case
in connection with the termination, if any, of the mining or lignite sales
agreement relating to such Project Mining Subsidiary;

- 58 -



--------------------------------------------------------------------------------



 



          (v) rights of any customer of the Borrower or any Subsidiary to
acquire, or rights of the Borrower or such Subsidiary to transfer to such
customer, certain assets or other property of the Borrower (other than property
that constitutes the equity interests of a Subsidiary) or such Subsidiary and
used solely in the conduct of the business of the Borrower or such Subsidiary
with such customer, to the extent that such rights are exercisable in connection
with a mining agreement or sales agreement;
          (vi) any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
          (vii) legal or equitable encumbrances deemed to exist by reason of the
existence of any litigation or other legal proceeding or arising out of a
judgment or award with respect to which an appeal is being prosecuted, to the
extent the amount thereof (in excess of applicable insurance coverage) does not
exceed, in the aggregate, $10,000,000, but only so long as such legal or
equitable encumbrances (A) are being actively contested in good faith by
appropriate proceedings or (B) are paid or otherwise discharged within ten
(10) days after an Authorized Officer obtains knowledge thereof;
          (viii) environmental Liens with respect to liabilities in an aggregate
amount (in excess of applicable insurance coverage) not exceeding $1,000,000
(A) to the extent such liabilities are not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which appropriate
reserves have been established or (B) which are released or otherwise discharged
within ten (10) days after an Authorized Officer obtains knowledge thereof; and
          (ix) Liens arising pursuant to Section 412(n) of the Internal Revenue
Code or ERISA Section 4068(a) with respect to liabilities in an aggregate amount
not exceeding $1,000,000 if (A) the defaulted payments to which such Liens
relate are made within ten days after an Authorized Officer obtains knowledge of
such defaulted payments and such Liens are released as promptly as practicable
thereafter or (B) the obligation to make such payments is being contested in
good faith by appropriate proceedings and with respect to which appropriate
reserves have been established.
          8.2.3 Guaranties. The Borrower shall not, and shall not permit any of
its Subsidiaries to, at any time, directly or indirectly, become or be liable in
respect of any Guaranty, or assume, guarantee, become surety for, endorse or
otherwise agree to become or remain directly or contingently liable upon or with
respect to any obligation or liability of any other Person, except for
(i) Guaranties issued on behalf of Consolidated Subsidiaries other than
Guaranties of Indebtedness, and (ii) Guaranties of operating performance of
Project Mining Subsidiaries.
          8.2.4 Loans and Investments. The Borrower shall not, and shall not
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other

- 59 -



--------------------------------------------------------------------------------



 



investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing, except:
          (i) trade credit extended on usual and customary terms in the ordinary
course of business;
          (ii) advances to employees to meet expenses incurred by such employees
in the ordinary course of business not to exceed $1,000,000 at any time
outstanding;
          (iii) Permitted Investments;
          (iv) Indebtedness of the Borrower or its Subsidiaries to the Borrower
or its Subsidiaries which is permitted under this Agreement;
          (v) loans and advances to NACCO made by the Borrower in the ordinary
course of business (which loans and advances will be used by NACCO for general
corporate purposes); provided that: (1) the Debt/EBITDA Ratio as of the last day
of the fiscal quarter ending immediately prior to the date such loan or advance
is made, giving pro forma effect to such loan or advance as if it had been made
on the last day of such fiscal quarter, does not exceed 2.75 to 1.00 and (2) the
Unused Revolving Credit Commitment immediately after giving effect to such loan
or advance is greater than or equal to $15,000,000;
          (vi) investments made with the proceeds of subordinated debt issued to
NACCO and/or equity contributions from NACCO;
          (vii) investments permitted under Sections 8.2.1 [Indebtedness], 8.2.5
[Dividends and Related Distributions] or 8.2.12 [Issuance of Stock];
          (viii) investments in Joint Ventures not to exceed $15,000,000 per
each Joint Venture and $45,000,000 in the aggregate;
          (ix) loans, advances and investments in the Borrower or its
Consolidated Subsidiaries; and
          (x) other investments or acquisitions of the Borrower or any of its
Consolidated Subsidiaries; provided that with respect to investments made under
this clause, (A) immediately before and after giving effect thereto, no Event of
Default shall have occurred and be continuing or would result therefrom, (B) any
company or business acquired or invested in pursuant to this clause shall be in
the same line of business as the Borrower or any of its Subsidiaries or shall be
in a related natural resource business arising from or connected to the assets
or expertise of the Borrower or any of its Subsidiaries, (C) immediately after
giving effect to such investment pursuant to this clause, the Debt/EBITDA Ratio
as of the last day of the fiscal quarter ending immediately prior to the date
such investment is made, giving pro forma effect to such investment as if it had
been made on the last day of such fiscal quarter, does not exceed 2.75 to 1.00,
as evidenced by a certificate of a Responsible Officer of the Borrower delivered
to the Lenders demonstrating such compliance and (D) the Unused Revolving Credit
Commitment immediately after giving effect to such Restricted Payment is greater
than or equal to $15,000,000.

- 60 -



--------------------------------------------------------------------------------



 



          8.2.5 Dividends and Related Distributions. The Borrower shall not, and
shall not permit any of its Subsidiaries to, make or pay, or agree to become or
remain liable to make or pay, any dividend or other distribution of any nature
(whether in cash, property, securities or otherwise) on account of or in respect
of its shares of equity interests, partnership interests or limited liability
company interests on account of the purchase, redemption, retirement or
acquisition of its shares of equity interests (or warrants, options or rights
therefor), partnership interests or limited liability company interests
(collectively, the “Restricted Payments”), except:
          (i) Restricted Payments payable by any Subsidiary of the Borrower to
the Borrower;
          (ii) Restricted Payments payable by the Borrower and its Subsidiaries
provided that such Restricted Payments are made solely in the common stock of
such Person making the Restricted Payment;
          (iii) Restricted Payments payable by the Borrower provided that:
(1) the Debt/EBITDA Ratio as of the last day of the fiscal quarter ending
immediately prior to such Restricted Payment, giving pro forma effect to such
Restricted Payment as it if it had occurred on the last day of such fiscal
quarter, is less than or equal to 2.75 to 1.0; (2) the Unused Revolving Credit
Commitment immediately after giving effect to such Restricted Payment is greater
than or equal to $15,000,000; and (3) no Event of Default shall have occurred
and be continuing at the time of such proposed Restricted Payment or would
result therefrom; and
          (iv) Restricted Payments payable by the Borrower to NACCO (i) in
respect of the Borrower’s allocable share of NACCO’s overhead and other selling,
general and administrative expenses (including legal, accounting, other
professional fees and costs) incurred in the ordinary course of business,
(ii) in respect of liabilities of NACCO up to, but not exceeding $5,000,000 for
any twelve-month period, arising from, in connection with or relating to the
closing of certain mining operations of Bellaire Corporation, (iii) in respect
of amounts due to NACCO under the Tax Sharing Agreement and (iv) in respect of
state taxes paid by NACCO on behalf of the Borrower and its Subsidiaries.
          8.2.6 Liquidations, Mergers, Consolidations, Acquisitions. The
Borrower shall not dissolve, liquidate or wind-up its affairs, and except as
permitted pursuant to Section 8.2.4 [Loans and Investments], the Borrower shall
not, and shall not permit any of its Subsidiaries to become a party to any
merger or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or equity interests of any other Person;
provided that (i) any Subsidiary of the Borrower may merge or consolidate with
or into any other Wholly-Owned Subsidiary of the Borrower, (ii) any Project
Mining Subsidiary may merge or consolidate with or into its customers, (iii) any
Subsidiary may merge or consolidate with or into any Person if such Subsidiary
is the surviving entity and (iv) any Subsidiary of the Borrower may merge into
the Borrower, provided, in each case, that no Event of Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.
          8.2.7 Dispositions of Assets or Subsidiaries. The Borrower shall not,
and shall not permit any of its Subsidiaries to, sell, convey, assign, lease,
abandon or otherwise transfer or dispose of, voluntarily or involuntarily, any
substantial part (as defined below) of its properties

- 61 -



--------------------------------------------------------------------------------



 



or assets, tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of equity interests, shares of
beneficial interest, partnership interests or limited liability company
interests of a Subsidiary of the Borrower or its Subsidiaries), except:
          (i) transactions involving the sale of inventory in the ordinary
course of business;
          (ii) any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of the
Borrower’s or such Subsidiary’s business;
          (iii) any sale, transfer or lease of assets by any Wholly-Owned
Subsidiary of the Borrower or its Subsidiaries to the Borrower or its
Subsidiaries;
          (iv) any sale, transfer or lease of assets owned by Red River Mining
Company or any of its Subsidiaries as of the date of this Agreement;
          (v) any sale, transfer or lease of assets by a Project Mining
Subsidiary to its customers, provided that no Event of Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom; and
          (vi) any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased in
connection with any capital expenditures or capitalized leases.
     Notwithstanding the above, the Borrower or any Subsidiary may sell, lease
or otherwise dispose of assets constituting a substantial part of the assets of
the Borrower and its Subsidiaries if (a) such assets are sold for cash in an
arm’s-length transaction for fair market value to a Person other than an
Affiliate; (b) at such time and after giving effect thereto, no Event of Default
shall have occurred and be continuing; (c) the Debt/EBITDA Ratio as of the last
day of the fiscal quarter ending immediately prior to such sale, lease or
disposition, giving pro forma effect to such sale, lease or disposition as it if
it had occurred on the last day of such fiscal quarter, is less than or equal to
2.75 to 1.0; (d) the Unused Revolving Credit Commitment immediately after giving
effect to such sale, lease or disposition is greater than or equal to
$15,000,000; and (e) an amount equal to the Net Proceeds received from such
sale, lease or other disposition (but excluding any portion of the Net Proceeds
which are attributable to assets which constitute less than a substantial part
of the assets of the Borrower and its Subsidiaries) shall be used, in any
combination:
          (1) within two years of such sale, lease or disposition to acquire
productive assets used or useful in carrying on the business of the Borrower and
its Subsidiaries and having a value at least equal to the value of such assets
sold, leased or otherwise disposed of; or
          (2) within two years of such sale, lease or disposition to prepay or
retire consolidated Indebtedness of the Borrower and/or its Subsidiaries.

- 62 -



--------------------------------------------------------------------------------



 



     As used in this Section, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Borrower and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Borrower and its
Subsidiaries during the same fiscal year, exceeds 15% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal year
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “substantial part” any (i) sale or
disposition of assets in the ordinary course of business of the Borrower and its
Subsidiaries, and (ii) any transfer of assets from the Borrower to any
Wholly-Owned Subsidiary or from any Subsidiary to the Borrower or a Wholly-Owned
Subsidiary.
          8.2.8 Affiliate Transactions. The Borrower will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Borrower or another Subsidiary), except upon fair
and reasonable terms no less favorable to the Borrower or such Subsidiary than
would be obtainable in a comparable arm’s-length transaction with a Person not
an Affiliate; provided that nothing herein shall prohibit the Borrower from
making Restricted Payments to NACCO (i) in respect of the Borrower’s allocable
share of NACCO’s overhead and other selling, general and administrative expenses
(including legal, accounting and other professional fees and costs) incurred in
the ordinary course of business, (ii) in respect of liabilities of NACCO up to,
but not exceeding, $5,000,000 for any twelve-month period, arising from, in
connection with, or relating to the closing of certain mining operations of
Bellaire Corporation, (iii) in respect of amounts due to NACCO under the Tax
Sharing Agreement, (iv) in respect of state taxes paid by NACCO on behalf of the
Borrower and its Subsidiaries and (v) in respect of dividends on the common
stock of the Borrower to the extent payment of such dividends is permitted
pursuant to Section 8.2.5 [Dividends and Related Distributions].
          8.2.9 Subsidiaries, Partnerships and Joint Ventures. The Borrower
shall not, and shall not permit any of its Consolidated Subsidiaries to own or
create directly or indirectly any Subsidiaries other than (i) Consolidated
Subsidiaries; (ii) Project Mining Subsidiaries, and (iii) Joint Ventures
permitted under this Agreement.
          8.2.10 Continuation of or Change in Business. The Borrower shall not,
and shall not permit any of its Subsidiaries to, engage in any business other
than those businesses in which the Borrower and its Subsidiaries engage in as of
the Closing Date, substantially as conducted and operated by the Borrower or
such Subsidiary during the present fiscal year, and the Borrower or such
Subsidiary shall not permit any material change in such business.
          8.2.11 Fiscal Year. The Borrower shall not, and shall not permit any
Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning January 1 and ending December 31.

- 63 -



--------------------------------------------------------------------------------



 



          8.2.12 Issuance of Stock.
          (i) The Borrower shall not permit any of its Subsidiaries to issue or
sell any additional shares of their equity interests or any options, warrants or
other rights in respect thereof to any Person other than the Borrower or a
Wholly-Owned Subsidiary, except for the purpose of qualifying directors, or
except in satisfaction of the validly pre-existing preemptive or contractual
rights of minority shareholders in connection with the simultaneous issuance of
stock or other equity interests to the Borrower and/or a Subsidiary whereby the
Borrower and/or such Subsidiary maintain their same proportionate interest in
such Subsidiary; and
          (ii) The Borrower will not sell, transfer or otherwise dispose of any
shares of stock or other equity interests of any Subsidiary (except to
qualifying directors), and will not permit any Subsidiary to sell, transfer or
otherwise dispose of (except to the Borrower or a Wholly-Owned Subsidiary) any
shares of stock or other equity interests of any other Subsidiary, unless
(A) the consideration for such sale, transfer or other disposition is either
cash or shares of stock, (B) such sale, transfer or other disposition is made to
a Person (other than an Affiliate), and consists of the Borrower’s entire
investment in such Subsidiary and (C) such sale, transfer or other disposition
can be made within the limitations of Section 8.2.7 [Disposition of Assets or
Subsidiaries.
          8.2.13 Changes in Organizational Documents. The Borrower shall not,
and shall not permit any of its Consolidated Subsidiaries to, amend in any
respect its certificate of incorporation (including any provisions or
resolutions relating to equity interests ), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents without providing at least
thirty (30) calendar days’ prior written notice to the Administrative Agent and
the Lenders and, in the event such change would be adverse to the Lenders as
determined by the Administrative Agent in its sole discretion, obtaining the
prior written consent of the Required Lenders.
          8.2.14 Negative Pledges. The Borrower covenants and agrees that it
shall not, and shall not permit any of its Consolidated Subsidiaries to, enter
into or permit to exist any agreement (other than this Agreement and the Senior
Note Purchase Agreements) with any Person which, in any manner, whether directly
or contingently, prohibits, restricts or limits the right of the Borrower or any
of the Consolidated Subsidiaries from granting any Liens to the Administrative
Agent or the Lenders except as permitted by Section 8.2.2 [Liens, Etc.] of this
Agreement or the ability to make Restricted Payments to the Borrower or any of
its Subsidiaries or otherwise transfer property to or invest in the Borrower or
any of its Subsidiaries.
          8.2.15 Amendments to Senior Note Purchase Agreements. The Borrower
shall not supplement, modify, amend, or restate in any material way any of the
Senior Note Purchase Agreements, from time to time without providing at least
fifteen (15) calendar days’ prior written notice to the Administrative Agent and
the Lenders and, in the event any supplement, modification, amendment or
restatement would make any covenant, default, event of default or other material
term under any of the Senior Note Purchase Agreements more restrictive, in any
material respect, than the covenants, defaults, events of default or other
material terms of such Indebtedness, as in effect on the Closing Date, as
reasonably determined by the Administrative

- 64 -



--------------------------------------------------------------------------------



 



Agent in its sole discretion, shall not make any such supplement, modification,
amendment or restatement without obtaining the prior written consent of the
Required Lenders.
          8.2.16 Maximum Debt/EBITDA Ratio. The Borrower shall not at any time
permit the Debt/EBITDA Ratio to be greater than 3.25 to 1.0.
          8.2.17 Minimum Interest Coverage Ratio. The Borrower shall not permit
the Consolidated Interest Coverage Ratio to be less than 4.0 to 1.0.
     8.3 Reporting Requirements. The Borrower will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:
          8.3.1 Quarterly Financial Statements. As soon as available and in any
event within forty-five (45) calendar days after the end of each of the first
three fiscal quarters in each fiscal year, financial statements of the Borrower
and its Consolidated Subsidiaries, consisting of a consolidated and
consolidating balance sheet as of the end of such fiscal quarter and related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows for the fiscal quarter then ended and the fiscal year through that
date, all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President, Chief Financial Officer
or Treasurer of the Borrower as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.
          8.3.2 Annual Financial Statements. As soon as available and in any
event within ninety (90) days after the end of each fiscal year of the Borrower,
financial statements of the Borrower and its Consolidated Subsidiaries
consisting of a consolidated and consolidating balance sheet as of the end of
such fiscal year, and related consolidated and consolidating statements of
income, stockholders’ equity and cash flows for the fiscal year then ended, all
in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing . The
certificate or report of accountants shall be reasonably acceptable to the
Required Lenders.
          8.3.3 Certificate of the Borrower. Concurrently with the financial
statements of the Borrower furnished to the Administrative Agent and to the
Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements], a certificate (each a “Compliance Certificate”)
of the Borrower signed by the Chief Executive Officer, President, Chief
Financial Officer or Treasurer of the Borrower, in the form of Exhibit 8.3.3.
          8.3.4 Notices.
               8.3.4.1 Default. Promptly after any officer of the Borrower has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which the Borrower proposes
to take with respect thereto.

- 65 -



--------------------------------------------------------------------------------



 



               8.3.4.2 Litigation. Promptly after the commencement thereof,
notice of all actions, suits, proceedings or investigations before or by any
Official Body or any other Person against the Borrower or any Subsidiary of the
Borrower that involve a claim or series of claims in excess of $10,000,000 and
not covered by insurance or which if adversely determined could reasonably be
expected to constitute a Material Adverse Change.
               8.3.4.3 Organizational Documents. Within the time limits set
forth in Section 8.2.13 [Changes in Organizational Documents], any amendment to
the organizational documents of the Borrower.
               8.3.4.4 Erroneous Financial Information. Promptly following the
conclusion by the Borrower or upon the advice of its accountants that any
previously issued financial statement, audit report or interim review is no
longer materially correct and should no longer be relied upon or that disclosure
should be made or action should be taken to prevent future reliance.
               8.3.4.5 ERISA Event. Promptly, and in any event within thirty
(30) days after an Authorized Officer of the Borrower has knowledge or reason to
know that an ERISA Event (other than an Exempt Reportable Event) has occurred,
notice of such ERISA Event.
               8.3.4.6 Other Reports. Promptly upon their becoming available to
the Borrower:
          (i) Annual Budget. The annual budget, forecasts and board approved
projections of the Borrower, to be supplied not later than sixty (60) days after
the commencement of the fiscal year to which any of the foregoing may be
applicable,
          (ii) SEC Reports; Shareholder Communications. Reports, including Forms
10-K, 10-Q and 8-K, registration statements and prospectuses and other
shareholder communications, filed by the Borrower with the Securities and
Exchange Commission and copies of all reports, if any, that the Borrower sends
to any of its security holders other than NACCO, and
          (iii) Other Information. Such other reports and information as any of
the Lenders may from time to time reasonably request.
9. DEFAULT
     9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):
          9.1.1 Payments Under Loan Documents. The Borrower shall fail to pay
(i) when due any principal of any Loan (including scheduled installments,
mandatory prepayments or the payment due at maturity), Reimbursement Obligation
or Letter of Credit or Obligation, or (ii) within three (3) Business Days of
when due any interest on any Loan, Reimbursement Obligation or Letter of Credit
Obligation or any other amount owing hereunder or under the

- 66 -



--------------------------------------------------------------------------------



 



other Loan Documents on the date on which such principal, interest or other
amount becomes due in accordance with the terms hereof or thereof;
          9.1.2 Breach of Warranty. Any representation or warranty made at any
time by the Borrower herein or in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;
          9.1.3 Breach of Negative Covenants or Visitation Rights. The Borrower
shall default in the observance or performance of any covenant contained in
Section 8.1.5 [Visitation Rights] or Section 8.2 [Negative Covenants];
          9.1.4 Breach of Other Covenants. The Borrower shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) Business Days;
          9.1.5 Defaults in Other Agreements or Indebtedness. A default or event
of default shall occur at any time under the terms of any other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which the Borrower or any Subsidiary of the Borrower may be obligated as a
borrower or guarantor in excess of $10,000,000 in the aggregate (other than
Non-Recourse Indebtedness or the Indebtedness of any Project Mining Subsidiary),
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any Indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend or cause such Indebtedness to be
repurchased, prepaid, defeased, or redeemed prior to its stated maturity date;
          9.1.6 Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $10,000,000 in the aggregate and not covered by
insurance shall be entered against the Borrower by a court having jurisdiction
in the premises, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of thirty (30) days from the date of entry;
          9.1.7 Loan Document Unenforceable. Any of the Loan Documents shall
cease to be legal, valid and binding agreements enforceable against the party
executing the same or such party’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested by the Borrower;
          9.1.8 [Intentionally Omitted]
          9.1.9 Events Relating to Plans and Benefit Arrangements. (i) An ERISA
Event (other than an Exempt Reportable Event) occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an

- 67 -



--------------------------------------------------------------------------------



 



aggregate amount in excess of $10,000,000, or (ii) Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $10,000,000;
          9.1.10 Change in Control. A Change in Control shall have occurred.
          9.1.11 Relief Proceedings. (i) A Relief Proceeding shall have been
instituted against the Borrower or any Subsidiary of the Borrower and such
Relief Proceeding shall remain undismissed or unstayed and in effect for a
period of sixty (60) consecutive days or such court shall enter a decree or
order granting any of the relief sought in such Relief Proceeding, (ii) the
Borrower or any Subsidiary of the Borrower institutes, or takes any action in
furtherance of, a Relief Proceeding, or (iii) the Borrower or any Subsidiary of
the Borrower ceases to be Solvent or admits in writing its inability to pay its
debts as they mature.
     9.2 Consequences of Event of Default.
          9.2.1 Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under
Sections 9.1.1 through 9.1.10 shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders shall,
(i) by written notice to the Borrower, declare the unpaid principal amount of
the Notes then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrower to the Lenders hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and
          9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an
Event of Default specified under Section 9.1.11 [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and
          9.2.3 Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates and any participant of such Lender or Affiliate which has agreed in
writing to be bound by the provisions of Section 5.3 [Sharing of Payments] is
hereby authorized at any time and from time to time, to the fullest

- 68 -



--------------------------------------------------------------------------------



 



extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the Issuing Lender or any such Affiliate or participant to or
for the credit or the account of the Borrower against any and all of the
Obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender, the Issuing Lender, Affiliate or
participant, irrespective of whether or not such Lender, Issuing Lender,
Affiliate or participant shall have made any demand under this Agreement or any
other Loan Document and although such Obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Lender different from the branch or office holding such deposit or
obligated on such Indebtedness. The rights of each Lender, the Issuing Lender
and their respective Affiliates and participants under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender or their respective Affiliates and participants
may have. Each Lender and the Issuing Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application; and
          9.2.4 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
all Obligations of the Borrower have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of any
of the Borrower’s property, or any part thereof, or the exercise of any other
remedy by the Administrative Agent, shall be applied as follows:
          (i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders;
          (ii) second, to the repayment of all Obligations then due and unpaid
of the Borrower to the Lenders or their Affiliates incurred under this Agreement
or any of the other Loan Documents or agreements evidencing any Lender Provided
Interest Rate Hedge or Other Lender Provided Financial Services Obligations,
whether of principal, interest, fees, expenses or otherwise and to cash
collateralize the Letter of Credit Obligations, in such manner as the
Administrative Agent may determine in its reasonable discretion; and
          (iii) the balance, if any, to the Borrower or as required by Law.
10. THE ADMINISTRATIVE AGENT
     10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, except as specifically set forth
herein, and the Borrower shall have no rights as a third party beneficiary of
any of such provisions.

- 69 -



--------------------------------------------------------------------------------



 



     10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of

- 70 -



--------------------------------------------------------------------------------



 



Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     10.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     10.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Lender and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with approval from the Borrower (so long as no
Event of Default has occurred and is continuing), to appoint a successor, such
approval not to be unreasonably withheld or delayed. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative

- 71 -



--------------------------------------------------------------------------------



 



Agent shall instead be made by or to each Lender and the Issuing Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     If PNC resigns as Administrative Agent under this Section 10.6, PNC may
also resign as an Issuing Lender. Upon the appointment of a successor
Administrative Agent hereunder, such successor shall (i) succeed to all of the
rights, powers, privileges and duties of PNC as the retiring Issuing Lender and
Administrative Agent and PNC shall be discharged from all of its respective
duties and obligations as Issuing Lender and Administrative Agent under the Loan
Documents, and (ii) issue letters of credit in substitution for the Letters of
Credit issued by PNC, if any, outstanding at the time of such succession or make
other arrangement satisfactory to PNC to effectively assume the obligations of
PNC with respect to such Letters of Credit.
     10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the other lenders listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.
     10.9 Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) between the
Borrower and the Administrative Agent, as amended from time to time.

- 72 -



--------------------------------------------------------------------------------



 



     10.10 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or their agents, the Loan Documents or the transactions
hereunder or contemplated hereby: (i) any identity verification procedures,
(ii) any recordkeeping, (iii) comparisons with government lists, (iv) customer
notices or (v) other procedures required under the CIP Regulations or such other
Laws.
11. MISCELLANEOUS
     11.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Borrower hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder. Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Borrower; provided, that no such agreement, waiver or consent
may be made which will:
          11.1.1 Increase of Commitment. Increase the amount of the Revolving
Credit Commitment of any Lender hereunder without the consent of such Lender;
          11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, waive any failure to pay
principal or interest of any Loans, the Commitment Fee or any other fee payable
to any Lender on the date due, or reduce the principal amount of or the rate of
interest borne by any Loan or reduce the Commitment Fee or any other fee payable
to any Lender, without the consent of each Lender directly affected thereby; or
          11.1.3 Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of
Lenders], 10.3 [Exculpatory Provisions, Etc.] or 5.3 [Sharing of Payments by
Lenders] or this Section 11.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Lenders (other than Defaulting
Lenders);
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1.1 through 11.1.3
above, the consent of the Required Lenders is obtained but the

- 73 -



--------------------------------------------------------------------------------



 



consent of one or more of such other Lenders whose consent is required is not
obtained (each a “Non-Consenting Lender”), then the Borrower shall have the
right to replace any such Non- Consenting Lender with one or more replacement
Lenders pursuant to Section 5.6.2 [Replacement of a Lender].
     11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.
     11.3 Expenses; Indemnity; Damage Waiver.
          11.3.1 Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) all reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Borrower’s
books, records and business properties.
          11.3.2 Indemnification by the Borrower. The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the
Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any

- 74 -



--------------------------------------------------------------------------------



 



Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
          11.3.3 Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under Sections 11.3.1
[Costs and Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.
          11.3.4 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
          11.3.5 Payments. All amounts due under this Section shall be payable
not later than ten (10) days after demand therefor.
     11.4 Holidays. Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day

- 75 -



--------------------------------------------------------------------------------



 



(except as provided in Section 4.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day. Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.
     11.5 Notices; Effectiveness; Electronic Communication.
          11.5.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 11.5.2 [Electronic Communications], shall be
effective as provided in such Section.
          11.5.2 Electronic Communications. Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

- 76 -



--------------------------------------------------------------------------------



 



          11.5.3 Change of Address, Etc. Any party hereto may change its
address, e-mail address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto.
     11.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
     11.7 Duration; Survival. All representations and warranties of the Borrower
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Borrower shall continue in full force and effect from and after the date
hereof and until Payment In Full.
     11.8 Successors and Assigns.
          11.8.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.8.2 [Assignments by Lenders], (ii) by way of
participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          11.8.2 Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
          (i) Minimum Amounts.
               (A) in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an

- 77 -



--------------------------------------------------------------------------------



 



assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
               (B) in any case not described in clause (i)(A) of this
Section 11.8.2, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than $5,000,000
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
          (iii) Required Consents. No consent shall be required for any
assignment except for the consent of the Administrative Agent (which shall not
be unreasonably withheld or delayed) and:
               (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and
               (B) the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
          (iv) Assignment and Assumption Agreement. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement, together with a processing and recordation fee of
$3,500, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire provided by the
Administrative Agent.
          (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the

- 78 -



--------------------------------------------------------------------------------



 



extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs], and 11.3 [Expenses, Indemnity; Damage Waiver]
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.8.2 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.8.4
[Participations].
          11.8.3 Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain a record of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time. Such
register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is in such register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
          11.8.4 Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders, Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 11.1.1
[Increase of Commitment, Etc.] or 11.1.2 [Extension of Payment, Etc.]. Subject
to Section 11.8.5 [Limitations upon Participant Rights Successors and Assigns
Generally], the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.4 [LIBOR Rate Unascertainable; Illegality; Increased
Costs; Deposits Not Available] and 5.8 [Increased Costs] to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.8.2 [Assignments by Lenders]. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 9.2.3 [Setoff] as
though it were a Lender; provided such Participant agrees to be subject to
Section 5.3 [Sharing of Payments by Lenders] as though it were a Lender.

- 79 -



--------------------------------------------------------------------------------



 



          11.8.5 Limitations upon Participant Rights Successors and Assigns
Generally. A Participant shall not be entitled to receive any greater payment
under Sections 5.8 [Increased Costs], 5.9 [Taxes] or 11.3 [ Expenses; Indemnity;
Damage Waiver] than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.9 [Taxes] unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.9.5 [Status of
Lenders] as though it were a Lender.
          11.8.6 Certain Pledges; Successors and Assigns Generally. Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     11.9 Confidentiality.
          11.9.1 General. Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          11.9.2 Sharing Information With Affiliates of the Lenders. The
Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to the Borrower or one or
more of its Affiliates (in connection with

- 80 -



--------------------------------------------------------------------------------



 



this Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement to any such Subsidiary or Affiliate
subject to the provisions of Section 11.9.1 [General].
     11.10 Counterparts; Integration; Effectiveness.
          11.10.1 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.
     11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE
OF PROCESS; WAIVER OF JURY TRIAL.
          11.11.1 Governing Law. This Agreement shall be deemed to be a contract
under the Laws of the State of New York without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
York without regard to is conflict of laws principles.
          11.11.2 SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.

- 81 -



--------------------------------------------------------------------------------



 



EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          11.11.3 WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
          11.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
          11.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.12 USA Patriot Act Notice. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address the
Borrower and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Borrower in accordance with the USA
Patriot Act.

- 82 -



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO CREDIT AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

           
WITNESS/ATTEST:
  THE NORTH AMERICAN COAL CORPORATION  
 
         
 
         
By:
/s/ Thomas A. Koza
  By: /s/ K. Donald Grischow    
Name: Thomas A. Koza
    Name: K. Donald Grischow    
Title: Secretary
    Title: Treasurer  

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

            PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent
      By:   /s/ Richard L. Munsick         Name:   Richard L. Munsick       
Title:   Senior Vice President        REGIONS BANK, individually and as
Co-Syndication Agent
      By:   /s/ Brad Campbell         Name:   Brad Campbell        Title:   Vice
President        U.S. BANK NATIONAL ASSOCIATION,
individually and as Co-Syndication Agent
      By:   /s/ Richard Ameny         Name:   Richard Ameny        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO CREDIT AGREEMENT]

            KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Brian P. Fox         Name:   Brian P. Fox        Title:   Vice
President        UNION BANK, N.A.
      By:   /s/ Efrain Soto         Name:   Efrain Soto        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.1(A)

PRICING GRID—
VARIABLE PRICING AND FEES BASED ON DEBT/EBITDA
(PRICING EXPRESSED IN BASIS POINTS)

                                      Letter of   Revolving Credit   Revolving
Credit Level   Debt/EBITDA Ratio   Credit Fee   Base Rate Spread   LIBOR Rate
Spread
I
  Less than 1.0 to 1.0     275       175       275  
 
                           
II
  Greater than or equal to 1.0 to 1.0 but less than 2.0 to 1.0     300       200
      300  
 
                           
III
  Greater than or equal to 2.0 to 1.0     325       225       325  

     For purposes of determining the Applicable Margin and the Applicable Letter
of Credit Fee Rate:
     (a) Until delivery of the Compliance Certificate due to be delivered under
Section 8.3.3 [Certificate of Borrower] for the fiscal quarter ending
December 31, 2009, the Applicable Margin and the Applicable Letter of Credit
Rate shall be that associated with Level II of the pricing grid
     (b) The Applicable Margin and the Applicable Letter of Credit Fee Rate
shall be recomputed as of the end of each fiscal quarter ending after the
Closing Date based on the Debt/EBITDA Ratio as of such quarter end. Any increase
or decrease in the Applicable Margin or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of Borrower].
     (c) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Debt/EBITDA Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Debt/EBITDA Ratio would have resulted in higher pricing for such period,
the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief

SCHEDULE 1.1(A) - 1



--------------------------------------------------------------------------------



 



with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the Issuing Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not limit the
rights of the Administrative Agent, any Lender or the Issuing Lender, as the
case may be, under Section 2.9 [Letter of Credit Subfacility] or 4.3 [Interest
After Default] or 9 [Default]. The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

SCHEDULE 1.1(A) - 2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 1 of 2
Part 1 — Commitments of Lenders and Addresses for Notices to Lenders

                          Lender   Commitment   Ratable Share
Name:
  PNC Bank, National Association                
Address:
  One PNC Plaza                
 
  249 Fifth Avenue                
 
  Pittsburgh, PA 15222                
Attention:
  Richard C. Munsick                
Telephone:
  (412) 762-4299   $ 24,000,000.00       24.000000000 %
Telecopy:
  (412) 762-6484                 Email:richard.munsick@pncbank.com        
 
                   
Name:
  Regions Bank                
Address:
  1111 West Mockingbird Lane                
 
  Dallas, TX 75247                
Attention:
  Brad Campbell                
Telephone:
  (214) 678-2578                
Telecopy:
  (214) 678-3956   $ 20,000,000.00       20.000000000 %
Email:brad.campbell@regions.com        
 
                   
Name:
  U.S. Bank National Association                
Address:
  One U.S. Bank Plaza                
 
  1420 Fifth Avenue, 10th Floor                
 
  Mail code: PD-WA-T10M                
 
  Seattle, WA 98101                
Attention:
  Richard Ameny   $ 20,000,000.00       20.000000000 %
Telephone:
  (206) 587-5237                
Telecopy:
  (206) 344-3654                 Email:richard.ameny@usbank.com        

SCHEDULE 1.1(B) — 1

 



--------------------------------------------------------------------------------



 



                          Lender   Commitment   Ratable Share
Name:
  Keybank National Association                
Address:
  127 Public Square                
 
  TRAM SL-MO-T12M                
 
  Cleveland, OH 44114                
Attention:
  Brian Fox                
Telephone:
  (216) 689-4599   $ 18,000,000.00       18.000000000 %
Telecopy:
  (216) 689-4649                 Email:Brian_Fox@keybank.com        
 
                   
Name:
  Union Bank, N.A.                
Address:
  Commercial Loan Operations                
 
  601 Potrero Grande Dr.                
 
  Monterey Park, CA 91754                
Attention:
  Maria Suncin                
Telephone:
  (323) 720-2870   $ 18,000,000.00       18.000000000 %
Telecopy:
  (800) 446-9951                
     Total
        $100,000,000.00       100 %
 
                   

SCHEDULE 1.1(B) — 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 2 of 2
Part 2 — Addresses for Notices to Borrower:
ADMINISTRATIVE AGENT

     
Name:
  PNC Bank, National Association
Address:
  One PNC Plaza
 
  249 Fifth Avenue
 
  Pittsburgh, Pennsylvania 15222-2707
Attention:
  Richard C. Munsick
Telephone:
  (412) 762-4299
Telecopy:
  (412) 762-2571

With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention: Agency Services
Telephone: 412 768 0423
Telecopy: 412 762 8672
BORROWER:
Bob Carlton, CFO
The North American Coal Corporation
14785 Preston Road, Suite 1100
Dallas, Texas  75254-7891
Fax:  972/387-1051
bob.carlton@nacoal.com
With a Copy To:
Tom Koza, Secretary
The North American Coal Corporation
14785 Preston Road, Suite 1100
Dallas, Texas  75254-7891
Fax:  972/387-1031
tom.koza@nacoal.com

 